 GROVE VALVE AND REGULATOR COMPANYGrove Valve and Regulator Company and Interna-tional Association of Machinists and AerospaceWorkers, AFL-CIO, District Lodge No. 115,Local Lodge No. 801 and United Steelworkersof America, AFL-CIO-CLC and Sherrie San-ford. Cases 32-CA-2915, 32-CA-3004, 32-RC-1085, 32-CA-3034, 32-RC-1095, and 32-CA-3069June 21, 1982DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn September 24, 1981, Administrative LawJudge Earldean V. S. Robbins issued the attachedDecision in this proceeding. Thereafter, the Gener-al Counsel filed exceptions and a supporting brief,and Respondent filed a brief in opposition to theGeneral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, recommendations,' and conclusions2of theAdministrative Law Judge and to adopt her rec-ommended Order.In her Decision, the Administrative Law Judgemade findings of fact with respect to preelectionspeeches made to employees by Respondent's offi-cials Dodson, Watson, and MacLean, but failed todetermine whether such speeches violated Section8(a)(1) of the Act, as alleged. We find merit in theGeneral Counsel's exception to the AdministrativeLaw Judge's failure to find that certain portions ofthese speeches violated the Act.The Administrative Law Judge's factual findingsregarding the speeches are undisputed. Thus,Dodson told the employees, in part:Some of you have said all this talk aboutstrikes and economic striker replacements isjust so much talk. I have heard that the unionsare telling you that any strike that takes placewould not be an economic strike. They havedone you a terrible disservice if you believethat. Of the thousands of strikes that takeIn the abselce of exceptions thereto, we adopt, Fr forma, the Ad-ministrative Law f1dge's recommendations that Steelworkers Objections1, 5, and 7 and Machinists Objections 3, 6, and F be slstained, and thatthe election conducted on August 28, 1980, be set aside and a secondelection be directed.' No exception ha: been filed with respect to the Administrative LawJudge's findings and conclusions concerning the discharge of employeeSherrie Sanford262 NLRB No. 35place, almost all-my guess is more than 90percent-are economic. Don't buy that rip-off.Only a fool would believe their lies. It is youand your family who could be caught up inthat kind of mess. Let me assure you, I havebeen directed by my boss to run this plant re-gardless of what happens. And I'll do it.Watson, in his speech, emphasized that:Wanting a union if you were paid minimumwage is one thing, but that is not the casehere. I must emphasize this point because Ithink the risk of a strike and the risk of losingyour jobs, or the plant moving, are especiallyreal in our case because our wages and bene-fits are so good already.Finally, in his speech MacLean stated that if theUnion won the election and made excessive bar-gaining demands the Company would have to con-sider trading off things that the employees current-ly enjoyed. He then added that "even then wecould be forced to close down, sell out to strangersor whatever. I don't think it's worth the risk."We find that the above statements unlawfullyemphasized the inevitability of strikes and threat-ened the loss of strikers' jobs and plant closure.Moreover, these statements were made in the con-text of other conduct violative of Section 8(a)(l),including tours of prospective striker replacementsthrough the plant, campaign literature concerningthe effects of unionization, and other remarks madeto employees by supervisors, through which Re-spondent also emphasized the inevitability of strikesand threatened employees with loss of jobs andplant closure. Accordingly, we find that, by theportions of the speeches of Dodson, Watson, andMacLean set forth above, Respondent violatedSection 8(a)(1) of the Act.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Grove Valveand Regulator Company, Sparks, Nevada, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.IT IS FURTHER ORDERED that the election held inCases 32-RC-1095 and 32-RC-1085 be, and ithereby is, set aside, and that said cases be, and theyhereby are, remanded to the Regional Director fors Chairman Van de Water would not find portions of the speeches setforth above violative of Sec. 8(aXI) of the Act.285 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegion 32 to conduct a new election when hedeems the circumstances permit the free choice ofa bargaining representative.[Direction of Second Election and Excelsior foot-note omitted from publication.]DECISIONSTATEMENT OF THE CASEEARLDEAN V. S. ROBBINS, Administrative Law Judge:This matter was heard before me in Reno, Nevada, onJune 1, 2, and 3, 1981. The charges in Cases 32-CA-2915and 32-CA--3004 were filed by International Associationof Machinists and Aerospace Workers, AFL-CIO, Dis-trict Lodge No. 115, Local Lodge No. 801, herein calledthe Machinists, on July 29 and August 22, 1980, respec-tively, and copies thereof were served on Grove Valveand Regulator Company, herein called Respondent, onJuly 29, 1980, and August 25, 1980. The charge in Case32-CA-3034 was filed by United Steelworkers of Amer-ica, AFL-CIO-CLC, herein called the Steelworkers, onSeptember 3, 1980, and served on Respondent on Sep-tember 4, 1980. The complaint in Case 32-CA-2915,which issued on September 16, 1980, alleges that Re-spondent violated Section 8(a)(1) of the National LaborRelations Act, as amended, herein called the Act. Thecharge in Case 32-CA-3069 was filed by Sherrie San-ford, an individual, on September 17, 1980, and servedon Respondent on September 25, 1980. The consolidatedcomplaint in Cases 32-CA-3004, 32-CA-3034, and 32-CA-3069, which issued on October 31, 1980, alleges thatRespondent violated Section 8(a)(1) and (3) of the Act.The petition in Case 32-RC-1085 was filed by the Ma-chinists on June 11, 1980, and the petition in Case 32-RC-1095 was filed by the Steelworkers on June 7, 1980.On June 23, 1980, an order issued consolidating Cases32-RC-1095 and 32-RC-1085. Pursuant to a Stipulationfor Certification Upon Consent Election approved by theRegional Director on July 18, 1980, an election by secretballot was conducted on August 28, 1980, which resultedin 32 ballots being cast for the Marhinists, 11 ballots forthe Steelworkers, 123 ballots for neither organization,and 24 challenged ballots which were not determinative.On September 3 and 4, respectively, the Steelworkersand the Machinists filed timely objections to the election.Subsequently both the Steelworkers and the Machinistswithdrew certain of their objections. On October 31,1980, the remaining objections raised matters identical tothose alleged as unfair labor practices in Cases 32-CA-2915, 32-CA-3004, and 32-CA-3034 and ordered thatCases 32-RC-1085 and 32-RC-1095 be consolidatedwith said cases for purposes of hearing, ruling, and rec-ommended decision. The basic issues herein are whetherRespondent unlawfully discharged Sherrie Sanford, sus-pended John Ricketts, and assigned Russell Paquin to amore onerous job in which he was isolated from hisfellow employees, granted certain employees wage in-creases, interrogated employees, made promises of bene-fits to employees, and threatened employees.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the parties, I make the follow-ing:FINDINGS OF FACT1. JURISDICTIONAt all times material herein, Respondent, a Nevadacorporation with an office and place of business inSparks, Nevada, has been engaged in the manufactureand wholesale distribution of valves, regulators, and re-lated hardware. During the 12-month period precedingthe issuance of the complaints herein, Respondent, in thecourse and conduct of its business operations, sold andshipped goods and services valued in excess of $50,000directly to customers located outside the State of Califor-nia.The complaint alleges, Respondent admits, and I findthat Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II. LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat the Machinists and the Steelworkers each is now,and at all times material herein has been, a labor organi-zation within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The Alleged Violations of Section 8(a)(1) of the ActThe Steelworkers conducted unsuccessful organiza-tional campaigns at Respondent's Sparks, Nevada, facili-ty in 1976, 1977, and 1979. In 1980 both the Steelworkersand the Machinists commenced organizational cam-paigns. On June 11 and 17, 1980,1 the Machinists and theSteelworkers filed separate petitions, each seeking a unitof all production, maintenance, shipping, receiving, andinspection employees employed by Respondent at itsSparks, Nevada, facility. All of the matters herein ariseout of the subsequent election campaign which culminat-ed in an election on August 28, 1980. Of approximately205 eligible voters, I 11 cast ballots for the Steelworkers,32 cast ballots for the Machinists, and 123 cast ballots forneither organization. Respondent also has facilities locat-ed in Oakland and Berkeley, California, whose employ-ees are represented by a sister local of the Steelworkers.On June 1, following the expiration of a collective-bar-gaining agreement, the sister local commenced a strikewhich lasted 22 days. References to this strike weremade by Respondent during the course of its electioncampaign.I. The employee opinion surveyIn early July Respondent conducted an employeeopinion survey.2The employees were informed of thesurvey by the following notice:I All dates herein will be in 1980 unless otherwise indicated.2 Respondent has conducted other employee surveys. One wa a ques-tionnaire relating to child care needs which was done as a part of aContinued286 GROVE VALVE AND REGULATOR COMPANYWe are going to conduct an Employee OpinionSurvey on 7/8, 7/9, 7/10 for all employees ofGROVE here at SPARKS. The purpose of thesurvey is to find out how you feel about the compa-ny and your job. We have asked a private surveyfirm to conduct the survey for us. The survey formwill be filled out by all employees and supervisorsin small groups on company time, and it is volun-tary.No one will sign their name to this form. No onein the company will ever see the form you fill out.The survey firm destroys all questionnaires after theresults are tabulated.This survey does not imply that the companywill be making any changes in employee wages,benefits, or working conditions, and employeesshould not construe the taking of this survey as anypromise that anything will be done in the future.Your supervisor will let you know the time whenyou can take part in the survey and where youshould go to complete the forms.Thank you for your help and for your frankopinions.Each employee who participated in the survey wasgiven a sheet which stated:YOU WILL REMAIN ANONYMOUS-NOONE FROM THE COMPANY WILL SEE THISSURVEY FORMYOUR PARTICIPATION IN THIS SURVEYIS ABSOLUTELY VOLUNTARYTHE COMPANY BY THIS SURVEY ISMAKING NO PROMISE OF CHANGESAND/OR INCREASES OF BENEFITS NORIMPROVEMENTS AND/OR CHANGES OFWORKING CONDITIONSTHIS SURVEY IS NOT INTENDED TOCOERCE, INTERFERE WITH OR RESTRAINANY EMPLOYEE IN THE EXERCISE OFTHEIR RIGHTS TO JOIN OR NOT JOIN ANYGROUP, AND TO BE FREE OF UNDUEPRESSURE OR INTIMIDATION.The first page of the employee opinion states, inter alia:PURPOSE OF THIS SURVEYThe success of this company depends upon youand the way you do your work. If you and yourfellow employees find good "job" satisfaction, your"job" experience will be more rewarding. This isthe reason why your company wants to know whatyou think and how you feel about your "job." Yourpersonal opinions and suggestions on how to makethis a better and more pleasant place to work willsurvey conducted by the city and county governments. One was a re-quest directed to machine operators for comments on the condition of theequipment they operated; and one, conducted in August 1978, also soughtemployees' opinions as to their supervisors and work environment.be helpful to us in making our recommendations toyour company.The success of this company depends upon youand the way you do your work. If you and yourfellow employees find good "job" satisfaction, your"job" experience will be rewarding. This is thereason why your company wants to know what youthink and how you feel about your "job." THISQUESTIONNAIRE DOES NOT IMPLY THATTHE COMPANY WILL BE MAKING ORPROMISING ANY CHANGES IN EMPLOY-EE'S WAGES, BENEFITS, OR WORKINGCONDITIONS. PARTICIPATION IN THISSURVEY IS VOLUNTARY.The four-page survey contains 60 questions to he an-swered yes or no; 14 of these questions refer to the im-mediate supervisor. The others seek to elicit whether theemployee is satisfied or dissatisfied with various other as-pects of his working environment and to ascertainwhether the employee feels that he knows and under-stands the various employee benefits and company poli-cies. The survey also asked the employee to list thethings he does and does not like about working for Re-spondent, to list any employee benefit, personnel policy,or work rule he would like to know more about, and tostate what he would like to see done to make Respond-ent a better place to work. The survey ends with the fol-lowing notation:This concludes the opinion survey. You may nowreturn this form to the survey consultant. If youwould like to talk privately concerning any specialproblem, suggestion or area of concern, please seethe survey consultant before leaving the room.Russell Paquin testified that he does not recall thename of the man who conducted the survey. However,he does recall that the man said he was from Virginia.The person conducting the survey further said, accord-ing to Paquin, that there was some problems in the Com-pany and the survey was to get the impression of theshop employees and if there were direct problems withthe supervisor, or somebody, that the conductors of thesurvey would inform Respondent's management of theirrecommendation and if they felt that an individualneeded to be removed from the plant. The person furthersaid that the survey was voluntary and confidential andthat Respondent would not see the completed form. Em-ployee William Myers stated that he was also told thatthe survey was voluntary and further that it had nothingto do with the union activity. Someone asked if theywere from the Union or affiliated with the union bustersand the person said no, they were not.2. The announcement of the hiring of a new interimindustrial relations managerBy memorandum dated July 23 and signed by Dodson,Respondent notified employees that Industrial Relations2R7 DECISIONS OF NATIONAL LADOR RELATIONS BOARDManager Dwight Dickey was no longer employed byRespondent and that personnel matters should be direct-ed to Ed Taylor, who would be acting as interim person-nel director until further notice.3By memorandum datedAugust 4, 1980, and signed by Dodson, the employeeswere notified that Ed Rhodemyre4had resigned effec-tive August 1, 1980, and that he was being replaced byNeil MacLeah. Paquin testified that both Rhodemyreand Dickey were regarded unfavorably by employees.Obscenities were scrawled around the shop regardingDickey and mockery was made of Dickey and Rhode-myre including cartoons by employees who were dis-pleased by personnel actions, or lack of such, taken bythem.On July 31, Respondent distributed to employees aletter signed by Dodson regarding Taylor's qualificationsand duties. The body of the letter states:For those of you who do not know Ed Taylor,he has been hired by me to fill Dwight Dickey's po-sition in a consulting role. In this position, he willadminister the personnel and employee relations ac-tivities of our plant.Taylor is a noted employee relations specialistwith 16 years experience in managing the personnelfunctions of many large companies and guiding andcounseling other companies as an employee rela-tions consultant. His duties have included:1. Establishing Apprentice and JourneymanTraining and Certifications Programs.2. Establishing Hourly Wage Review Programs.3. Administering Wage Adjustment Policies.4. Reviewing and/or establishing Merit and Per-formance Review Programs.5. Establishing Grievance Procedures with Co-worker representation at the 3rd step.6. Establishing and Coordinating ManagementTraining for Supervisors.7. Conducting Attitude (opinion) Survey followup and the implementations of changes in practices.8. The Standardization of Policies.9. The Elimination of unnecessary work rules.10. Creating programs to assure the uniform in-terpretation and application of company policiesacross all departments and shifts.I hope to utilize Ed's talents in the future to con-tinue to make Grove Valve and Regulator Compa-ny of Nevada the best place in the area to work. Iencourage you all to get to know Ed personally. Heis available as my representative to confidentiallycounsel and discuss with you any problems youmight have interpreting the Company's policies andprocedures in this area.'Taylor is a management consultant with Human Resources & ProfitsAsaociSea, Inc., a mnagemnent consulting firm which had been previously rttaned by Respondent.'Rhodeayre was a member of management whose exact position wasat identified on the record.3. The establishment of the positions of employeerelations representativeOn August 6, the following notice signed by Taylorwas posted in the plant:NEW-2 POSITIONS-NEW2 New Positions-PermanentEMPLOYEE RELATIONS REPRESENTA-TIVES-SALARY: OpenOne representative assigned to Ist shift.One representative assigned to 2nd shift.QUALIFICATIONS: Minimum 6 months serv-ice with Grove/Nevada plus high school diplomaor equivalent.Responsible for co-ordinating manpower andtraining needs. Will screen applicants for appren-tice-journey training programs.Position reports to Personnel Manager.Interested applicants should talk with Ed Taylorin Personnel in the next 7 days.Dodson testified that persons were selected to fill thesepositions around the middle to the latter part of Augustand that the new employee representatives commencedtheir duties around September 2.4. The advertising campaign for prospectiveemployees, the tours of prospective employeesthrough the plant, and conduct relating theretoDuring the first part of August, Respondent began toadvertise for new employees. Also, Respondent posted asign outside its facility indicating that jobs were availa-ble. Paquin testified that his supervisor, Gordon Guthrie,assistant manager of quality control, told him that Re-spondent was going to start a third shift. Dodson testi-fied that Respondent's management had been discussingthe possibility of starting a third shift since 1978, that ad-ditional production was needed for shipments. Late in1978 a decision was reached to put on a third shift be-cause of the increase in business. At some point, Re-spondent's president gave his approval for Dodson topurchase in excess of $2 million in capital equipment solong as Dodson could man that equipment. Dodson fur-ther testified that, in order to man the new equipment, heneeded approximately 60 to 75 additional employees.Dodson instructed Dickey to be very vigorous in his re-cruitment program and Respondent advertised for newemployees all over the west coast and into the Rockies.The record does not establish the date of these instruc-tions nor the specific dates of the advertising program.Dodson testified that approximately 1,200 people appliedfor jobs and that, of those, 300 were given tours of theplant. Both Paquin and employee Walter Paul Thorntontestified that about 3 weeks before the election they sawa number of people being escorted around the plant.When they inquired of their respective supervisors as towho these people were, Guthrie told Paquin that theywere applicants for jobs on a third shift and Tony King,Thornton's supervisor, merely affirmed that they wereprospective employees. King also told Thornton thatabout 700 people had applied for the jobs.288 GROVE VALVE AND REGULATOR COMPANYOn August 12, the following memo signed by Dodsonwas distributed to employees with regard to these jobapplicants:Here are some questions and their answers which Ifeel you want answered:QUESTION: Why are we interviewing all thosepeople and is there going to be a third shift?ANSWER: First, Grove-Oakland is unionizedand has a strike history, most recently 22-day longSteelworkers strike in June of this year. Grove-Nevada has never had a strike because we havenever had a union. If either union wins on August28th and if they call an economic strike, the appli-cants you see now will be hired to replace all ofyou who strike.Second, because of the uncertainties of the future,we have found it desirable to have a storehouse ofscreened, qualified job candidates so that we can bebetter able to respond to business cycle changes orother problems. We are considering the possibilityof having a third shift. Our Oakland plant startedone about 3 weeks ago.We have ordered an additional 90 days' supply ofcastings and parts and have contacted job shopswho have stated that they can burn and machineour parts should business requirements dictate thisneed.QUESTION: If the union is voted in and work isnot available in any given department-will we besent home?ANSWER: There is no way to tell. In Oakland.because of the lack of flexibility in the contract, ithas been a practice to send people home when theyrun low on work. I have pesonally sent twenty orthirty men at a time home in Oakland. There is nopredicting that would happen if the union got inhere.Dodson admits that only 8 or 10 of these employeeswere actually hired and that no third shift has been insti-tuted at the Sparks facility.5. Other employer election campaign literatureOn that same day, Respondent also distributed to em-ployees a document headed "FACT SHEET" andsigned by Dodson, the body of which reads:The IAM (Machinists) union won an election atAmot Controls-just down the street-on April 23,1980. The union won that election by suggestingthat the Sparks pay rate of $4.25 to $5.75 per hourwould be negotiated upward to over $9.00 to matchthe Amot-IAM rates in the unionized headquartersshop in Richmond, California.The IAM win in Sparks was certified about May10th. Today, three months later, no economic orworking condition issues have been agreed to de-spite the fact that the two bargaining teams havemet 6 times. The 7th bargaining session is scheduledfor sometime in August.Simultaneously, back in Richmond at the mainplant, the existing IAM contract expired and theworkers struck 14 weeks ago. The Richmond plantcontinues to operate and produce by using perma-nent strike replacements and supervisory-manage-ment staff.Conclusions:(1) Nothing is automatic in negotiating a firstcontract.(2) First contracts frequently take a long timeto reach.(3) Existing contracts that expire frequentlylead to prolonged strikes.Don't let it happen here-VOTE NEITHER.On August 15, Respondent distributed to the employ-ees a leaflet which appears to be a reproduction of adocument containing photographs of Respondent's Long-view, Texas, facility with the printed text to the right ofthe photographs describing the facility. The following istyped to the left of the photograph:PLANT BUILT 1952TEXAS RIGHT TO WORK STATENON-UNION PLANT160 EMPLOYEES1969 & 1970: PRODUCT LINES ADDED1971: REPRESENTATION ELECTIONTEAMSTERS CERTIFIED BY 5 VOTES1972: PLANT CLOSEDGEORGE DODSON SENT TO LONGVIEWTO CLOSE PLANT2 EMPLOYEES TRANSFERRED158 UNEMPLOYEDOn August 18, a memorandum signed by Dodson wasdistributed to all salaried personnel. Paquin testified thatanother unit employee gave him a copy of the memoran-dum and that he may have also seen it on his supervi-sor's desk, which is located next to his. Thornton testi-fied that he saw the memorandum prior to the electionon a supervisor's desk. The memorandum reads:TO: ALL SALARIED PERSONNELSUBJECT: GROVE/NEVADA STRIKE POS-TURESome of you among the salaried staff have ex-pressed your concern or worry about personalsafety should a strike occur at our facility. I amconcerned also and want to assure you that we arefully prepared to conduct business as usual. A Com-prehensive Strike Contingency plan has been devel-oped by immediate staff. Deliveries and truck ship-ments of finished goods have been assured throughnon-union trucking lines. A plant security forcefrom out of state has been retained to assure ourpersonal entry and exit from the plant. As well, thissecurity service will maintain a non-threatening at-mosphere in this plant vacinity [sic]. Through theseefforts and many others referred to on the Strike289 DECISIONS OF NATIONAL LABOR RELATIONS BOARDContingency Plan, we will operate here withoutharm to you or significant disruption to our produc-tion schedule.Please recall that the Steelworkers struck theOakland plant this past June with no incidents ofharm to the staff there. As well, recall that duringthat twenty-two day strike, Grove shipped over 1.7million of finished product.Should we ever find ourselves on strike here, wewill equal the Oakland-Berkeley record of personalsafety and valve building.On August 23, Respondent distributed to employees aletter signed by Dodson which reads:STRIKEDear Fellow Employee:I am writing to you at home so that you can con-sider this serious problem without anyone to disturbyou. None of us wants a strike, but it is a fact of lifethat both of these unions are well known as beingstrike happy. We have never had a strike atGrove/Nevada. This does not mean there would beone, but where there are unions, there is always thepossibility of a strike. I can assure you that we donot want a strike, but if a union tried to force us tosign a contract that would not be in our best inter-ests, one could happen. In the past couple of years,the two unions have had over 1,300 strikes or oneevery other day.We can learn something from the experience ofother companies like Amot who have had theirshare of strikes. Strikes happen when a union can'tdeliver. Sometimes the breakdown occur over ex-travagant wage demands or the union's insistanceon invading management's rights. Or sometimes ithappens over the union demanding dues check-offand super-seniority for stewards. Whatever the rea-sons, tempers rise, threats of a strike are made andthe next thing you know there are pickets on theroad.A STRIKE IS A POWER STRUGGLE BE-TWEEN THE UNION AND THE COMPANY-A WAR! You are right in the middle of it as theunion's ammunition. You are the one who goeswithout a pay check. You are the one who walksthe picket line. You are the one who can't collectunemployment. You and your family are the oneswho cannot pay the bills. You are the one whomight lose good friends. And, you are the one whorisks being permanently replaced by a new hire.A strike is not pleasant. Nobody ever '"vins" aSTRIKE! We would have to go to of lot of expenseto get our product to our customers. Employerslose wages they may never get back. That's the riskyou and I would have to take.It doesn't have to be that way. I urge you to useyour vote wisely-but first carefully consider thisquestion:"What will be the best decision for you and yourfamily?"Attached to the letter was a bulletin which explainedthe right of an employer to permanently replace econom-ic strikers and contained a reprint of a summary of aBoard decision taken from the Labor Relations Refer-ence Manual, in which the Board found that the employ-er did not violate the Act when it refused to terminatepermanent replacements for economic strikers. Also at-tached to the letter was a one-page excerpt from "AGuide to Basic Law and Procedures Under the NationalLabor Relations Act" which defines the right of an em-ployer to permanently replace economic strikers.6. Speeches by employer representativesDuring August, Watson, Dodson, and MacLean deliv-ered speeches to unit employees. The parties stipulatedthat Dodson and Watson read their speeches from pre-pared texts and that whenever MacLean made a presen-tation, other than brief introductory remarks, he fol-lowed a prepared text. It was further stipulated that inhis presentation MacLean ripped sheets of paper whichcontained listings of employee benefits from an easel anddropped them to the floor to dramatize the possible lossof benefits.MacLean's speech was delivered on several occasionsbetween mid-August and shortly before the election. TheGeneral Counsel contends that portions of MacLean'sspeech constituted a threat of loss of benefits if employ-ees voted for union representation, in that in his openingremarks he enumerated particular benefits then in exist-ence and stated, "All these things you see there arethings you have right now. When we go to the negotiat-ing table, the union has to put those back up on theboard.... We can't take it away from you because youvote for a union. But in order for you to keep it, it has tobe bargained and put into a contract with our agree-ment." MacLean then explained that objections to theelection can be filed which "normally takes a fewmonths of investigation, the hearing process, court pro-cedure and whatever else they do to get the mattercleaned up. If these things are finally cleaned up andoften this can be many months, as a matter of fact, ourattorney is working on a case right now where the elec-tion took place in April and they still don't have thething untangled. It may be another 5 or 6 months ormore. Remember when a union wins an election they'veonly won the right to ask. Nothing goes into our con-tract unless we agree to it. One thing I can guaranteeyou is that we would not agree to anything that we didnot feel was in the best interest of Grove. That maysound like a hard line to take but this is what happenswhen a union puts itself between a company and some ofits employees."MacLean further stated, "Some people have askedhow long it takes to negotiate the first contract. It can'tbe predicted. No one knows. Try to imagine creating adocument, that must cover every possible situationhaving to do with hours, wages and conditions. Everyword, every phrase, every clause must be consistent andwritten and rewritten. So we've all seen how the word ifor the word the or the placement of a comma canchange the whole meaning of a sentence. What really290 GROVE VALVE AND REGULATOR COMPANYhappens is the company will take however long it takesour negotiating committee including our lawyers andwhatever other specialists we decide to have in, to drawup what we believe would be a workable contract." Hethen proceeded to explain the negotiation process andconcluded, "So I think you can see that it can take along time. Now again, in the meantime, everything younow have would stay the same until a contract wassigned, or an impasse was reached.... Try to imaginethe example I have given you-how this time phase canwork. It could possibly stretch out into 6, 7, 8, 10,months, I don't know." He then stated, "Negotiations area two-way street. Again we would not want to bargainaway what you already have and deserve but, if they in-sisted on dues checkoff, superseniority, or unreasonablework practices, maybe the union pension plan or unrea-sonable wage increases, the union may trade away thingsthat you have to get any of these things. We have a re-sponsibility also to our company and we can guaranteeyou that we would not agree to any contract that wouldnot be in Grove's interests." McLean further stated,"Your wage rates and every single benefit and privilegeare subject to negotiations. The U.S. government and theNLRB and the unions do not and cannot guaranteeyou'll even wind up with what you now have. If theunion wins the election and tries to get things that thecompany can't afford in dollars and restrictive practices,we would have to consider trading off things that youcurrently enjoy. Even then we could be forced to closedown, sell out to strangers or whatever. I don't think it'sworth the risk."Dodson's speech was delivered sometime betweenAugust 22 and 25. The General Counsel contends thatthe following portion of the speech is unlawful: "Someof you have said all this talk about strikes and economicstriker replacements is just so much talk. I have heardthat the unions are telling you that any strike that takesplace would not be an economic strike. They have doneyou a terrible disservice if you believe that. Of the thou-sands of strikes that take place, almost all-my guess ismore than 90 percent-are economic. Don't buy that rip-off. Only a fool would believe their lies. It is you andyour family who could be caught up in that kind ofmess. Let me assure you, I have been directed by myboss to run this plant regardless of what happens. AndI'll do it."Watson spoke to the employees on or about August25. Early in the speech he stated, "The other day Neil[MacLean] spoke with all of you about negotiations ifthe union wins. I have to second what he said. We willnot agree to anything, I repeat anything, that is not inthe best interests of Grove/Nevada. Let me put it rightup front to you guys. I'm not about to allow this plant tomake the mistakes other unionized plants have made byagreeing to a contract that would make it difficult ormaybe impossible to continue to operate here. That hap-pened to us in Texas and Oakland is getting difficult tomanage competitively." Later in the speech Watsonstated, "Wanting a union if you were paid minimumwage is one thing, but that is not the case here. I mustemphasize this point because I think the risk of a strikeand the risk of losing your jobs, or the plant moving areespecially real in our case because our wages and bene-fits are so good already."7. Conversations between supervisors andemployeesThe General Counsel also contends that certain con-versations between Respondent's supervisors and em-ployees were violative of the Act. Paquin testified that inlate June or early July in the shop he and Guthrie, anadmitted supervisor, were standing together when twoemployees, X-ray men, walked across the shop. Accord-ing to Paquin, Guthrie said that if the Union got in Re-spondent would have to get rid of one of those X-raymen, that they would not need both of them. However,in his prehearing affidavit, Paquin stated, "I just don'tsee where a union is going to do any good in a right-to-work state. We don't have enough work for two X-raymen, and if we had a union, we would have to get rid ofone of them."Guthrie denies telling Paquin that if the Union came inan X-ray technician would lose his job. However, headmits that he did have a conversation with Paquin inwhich a possible loss of work for X-ray technicians wasdiscussed. According to Guthrie, he does not recall ex-actly what was said but at the time they were very slowin the X-ray area and he explained to Paquin that he hadto rotate some people and try to get one of the X-raypeople out in the shop for training purposes so he wouldnot lose his job because of lack of work.Employee William Miano testified that within themonth prior to the election he and three other employeeswere discussing the pros and cons of a union whenRalph Barnes, quality control manager and an admittedsupervisor, walked up to them. The employees were dis-cussing going out on strike if the Union came in, and oneof them asked if it were true that they could lose alltheir benefits. Miano replied, "No, you can't. The book,referring to a Board publication, says that you can nego-tiate everything. You don't lose it and you don't startfrom scratch. Barnes said you would lose your benefitsbecause you'd have to start all over after the vote, nego-tiating from zero. Miano said he didn't think so, thatBarnes should read the Board publication." Barnes men-tioned that his son was employed by the telephone com-pany which was then on strike, and said his son couldpossibly lose his house and everything. One of the em-ployees responded that he wished he had a house and acar that he could lose. On cross-examination, Miano tes-tified that after he said "you don't have to start fromscratch," Barnes replied, "No, you do. Everything's upfor grabs. Everything's up for negotiation." And thenBarnes said, "My son's right now preparing for a strikeat the phone company, and he could lose his house andhe could lose his car."Barnes testified that the employees were discussing thepros and cons of the election and one of them said, "Mr.Barnes, is it true that if we were to have a union repre-senting us that we would not lose everything?" Barnesreplied, "That may be true. You may not lose somethingand you may gain something. It all depends on what wasbeing negotiated. Otherwise, no, it's not always true that291 DECISIONS OF NATIONAL LABOR RELATIONS BOARDyou don't lose something or you always gain some-thing." One of the employees said, "Well, could we loseeverything?" Barnes said, "I don't know. I cannot say itis so, that you don't always have everything that youhave now, it depends on the negotiations. You may gainsomething, you may lose something." Barnes further tes-tified that one of the employees said that if there was aunion and there were negotiations that did not go theright way and there happened to be a strike, would theyhave to go on strike if they belonged to the Union.Barnes replied that there was a strike anticipated withthe telephone company in California and Nevada, thathis son worked there and was worried that, even thoughthe employees in Nevada did not vote a strike, he wouldhave to go on strike whether he liked it or not becauseof the decision of the employees in California who con-stitute a majority. Barnes also said that his son was wor-ried that if he was on a strike and could not pay his billshe might lose his house and his car. Barnes denied stat-ing that the employees would lose their benefits if theyselected a union or that if they selected a union theywould start from zero. According to him, he said every-thing was negotiable.Employee Richard Sell testified that sometime prior tothe election he was interviewed by Taylor for the posi-tion of employee representative. Thereafter he sawTaylor outside the cafeteria and asked him if he had se-lected anyone for the job. Taylor said no. They begantalking and Taylor invited Sell into his office. Accordingto Sell, a number of things were discussed, differentplaces that Taylor had worked, different jobs that he hadbefore, and Taylor recounted several stories. At somepoint, Taylor said, "Do you want to buy this plant?" Selldid not answer, he just looked at Taylor. Then Taylorsaid, "I'll sell it to you for $10 million. I'll loan youS9,999,000. Then where is the union? With new owner-ship, the union is out." Taylor did not testify.8. Employee evaluations and wage increasesThe complaint also alleges that certain employeeswere granted wage increases to induce them to abandontheir support and activities on behalf of one of theunions. In support thereof, Paquin testified that he had aperformance evaluation in May and that as a result ofthat evaluation he received no pay increase at that time.His last performance evaluation and pay increase priorthereto was in November 1979. On August 18, Guthrieshowed Paquin an intercompany form which indicatedthat he had received a retroactive pay increase for theperiod covered by the May 18 performance review." OnAugust 22, Paquin was given a performance evaluationwith a wage increase based on that evaluation. Both theretroactive wage increase based on the May 18 evalua-tion and the prospective wage increase based on theAugust 22 evaluation were reflected in the paycheck re-ceived by Paquin on election day. According to Paquin,no one ever explained to him why he was receiving theretroactive wage increase.i The May 18 performance review covered the 90-day period priorthereto.Thornton testified that up to June 1980 he had re-ceived performance evaluations every 6 months; thereaf-ter due to a change in policy he was to receive themevery 90 days. Normally he received his performancereview 2 to 3 weeks after the scheduled date for thereview and then any pay increase was made retroactiveto the scheduled review date. According to Thornton,his review date was scheduled for September 2 or 3;however, his supervisor, Horst Zunker, gave him a per-formance evaluation on August 27. As a result of thereview, Thornton received a 3-percent wage increasewhich was reflected on his following paycheck whichwas after the election. Zunker did not explain whyThornton was being shown his performance review inadvance of the scheduled date.9. Employee appreciation day and raffleOn August 25 and 26, Respondent distributed to em-ployees a leaflet which announced an "Employee Appre-ciation Day" to be held on August 27, the day before theelection. The announcement read:CHOW DOWNFREEEMPLOYEE APPRECIATION DAYBAR-B-QFREE DOOR PRIZESTWO HOBIE CATS WITH TRAILERTHREE COLOR TV'STHREE CHAIN SAWSTHREE MICRO-WAVE OVENSTHREE TRAIL BIKES-HUSQUARNAA 7 DAY TRIP TO HAWAII FOR TWOWITH SPENDING MONEYLIVE BANDCOW ROASTDRINKSWEDNESDAY 8-27-80 12:32 p.m. till ?LINDA WAY PARKThe event, which commenced during the first shift andcontinued into the second shift, was held as scheduledand the prizes announced in the leaflet were awarded toemployees. Thornton, who had been in Respondent'semploy for 4 years, testified that this was the first em-ployee appreciation day held during the course of hisemployment. He further testified that he attended theevent, that attendance was voluntary, and that the eventwas open to all employees, both salaried and hourlypaid. However, he also testified, without contradiction,that the only people given raffle tickets were hourly em-ployees. He further testified that, at the time of a previ-ous union election, Respondent raffled off live turkeysand color televisions and that at this previous raffle em-ployees who were not eligible to vote in the electionwere eligible to win prizes and some, in fact, did. Thorn-ton also testified that he had never before seen Respond-ent offer prizes of the magnitude and value that were of-fered at the employee appreciation day. According to292 GROVE VALVE AND REGULATOR COMPANYThornton, raffle tickets did not have to be purchased,they could be picked up in the office by giving yourname and your card number. During the course of theappreciation day event, the prize winners were an-nounced over the loudspeaker and a written list of prizewinners was later posted. Thornton believes the list wasposted the following day, which was the day of the elec-tion, and no evidence to the contrary was adduced. Nospeeches were made regarding the Union during thecourse of the event.B. The Reassignment of Russell PaquinPaquin has been employed by Respondent for approxi-mately 6 years. He worked as a machine operator for thefirst year of his employment. Then he worked as an in-spector for about 4 years. At the time of the hearingherein, he was working as a machine operator and hadbeen for about 2 months. Paquin was active in the Steel-workers organizational campaign which culminated in arepresentation election in 1979. The Steelworkers organi-zational activities were renewed in 1980 and beginningwith the first of the year Paquin was active in solicitingsignatures on authorization cards, leafleting, and otheractivities on behalf of the Steelworkers, which continueduntil the election. He turned in approximately 133 au-thorization cards to the Union, about 80 or 90 of whichhad been personally solicited by him. He also attendedthe meeting on July 17, 1980, at which the electionagreement was signed.In June and July, as a floor inspector in the machineshop, Paquin's job was to go from machine to machineas he was paged by the machine operator to perform in-spections and to also perform roving inspections on hisown initiative. He worked on the day shift and came intocontact with 20 or more employees in the performanceof his duties. In July and August, Guthrie was Paquin'ssupervisor. Prior to that, his supervisor was Tom Plato.In late July, according to Paquin, Guthrie reassigned himfrom his duties as an inspector to a job in the inspectionoffice maintaining the scrap report and filing papers.'Prior to that, another employee, Bob Candevan, hadbeen performing these functions. When Paquin was reas-signed to the inspection office, Candevan was reassignedto the shop as a floor inspector. According to Paquin,when Candevan was performing these functions, he didnot work exclusively in that office; he also did somefloor inspection. Paquin, however, performed officeduties exclusively following his reassignment. He con-tends that maintaining the scrap report required only acouple of days out of a 5-day workweek, and that hefiled papers the remainder of the time. According toPaquin, he did not have enough work to fill an 8-hourday. Paquin continued in this particular assignmentthrough September 1980. Paquin further testified that hewas never told why he was being reassigned from an in-spector to the inspection office: rather, about a weekbefore the election, Guthrie merely told him that he6 The scrap report is a log of scrap showing the part number, the cost,and the reason it was rejected. Paquin did not purport to identify all thepapers he filed.would be going in the office to replace Candevan whowas coming out onto the floor.7Guthrie testified that Paquin was assigned to work inthe quality control office around the first of July to a jobthat had previously been performed by Candevan. Headmits that Candevan did not spend all of his time per-forming office work, that he also worked in the lab help-ing the lab technician who calibrates instruments and heoccasionally did inspection work when it was requiredand needed. Prior to Candevan's assignment to theoffice, that job had been performed by a Mrs. Rocken-felder, who was reassigned to the shop area for training.According to Guthrie, he has been quality control super-visor since May 1980. About a month after assuming thisposition, he initiated a program of rotating all inspectorsevery 3 months to different areas for training purposes.Since he was understaffed, this broadening of employeework experiences would give him greater flexibility incovering all positiols when employees were absent.Guthrie claims he explaincd the reason for rotation toPaquin. When he informed Paquin of his reassignment,he told him he was going to make some changes becausehe believed that rotation was the best way to learn thejob and that because of his qualifications-being good atpaperwork-Guthrie was going to put him in the officeand hopefully he would eliminate the paperwork back-log. He did tell Paquin that the office work was to be hisexclusive assignment until it was caught up. Paquin re-mained in that job for a period of 3 months. In approxi-mately 2 months, he had the paperwork up to date.Thereafter, the paperwork required 3 to 4 hours a day.Guthrie contends that he was not aware until about Pa-quin's final 2 weeks in the office that Paquin had time onhis hands in which he was not performing any duties.According to Guthrie, he would ask Paquin how he wasdoing and Paquin would say fine. Paquin was rotated outof the inspection office around October I and was suc-ceeded in the office by Jerry Miller, a line inspector onthe floor.Guthrie admits that he knew that Paquin was interest-ed on behalf of the Steelworkers. However, he deniesthat Paquin's union activities had anything to do withchoosing him to do the paperwork at that particulartime. According to Guthrie, Paquin was selected to berotated into the office at that time because they werebehind in paperwork and he was the best qualifiedperson to get them caught up. Further, Paquin washaving trouble as a line inspector. He had been writtenup previously for poor performance and Guthrie wantedto try him in a position in which he could excel to seehow he would do. Paquin's job in the office was to makeheat certification entries on cards and to file them and tofile shop routings.8According to Guthrie, Paquin hadI note that such a conversation at this time could only mean thatPaquin was reassigned to the office during the week prior to the election.Yet he earlier testified that he was reassigned in late July. I credit Guth-rie as to the timing of the reassignment.8 The record does not clarify whether Guthrie was actually contradict-ing Paquin as to his duties in the office or whether they were describingthe same duties in a different manner.293 DECISIONS OF NATIONAL LABOR RELATIONS BOARDperformed this job full time for approximately a yearsometime in 1977 or 1978.9In Guthrie's opinion, Paquinwas good at that type of work. Guthrie denied rotatingPaquin into the office in order to keep him away fromother employees. He further denied that Paquin was re-stricted to the office.Guthrie testified that Candevan was not assigned towork in the office full time. He worked 4 hours in theoffice and 4 hours in the lab. Paquin was the first personto be rotated into the office full time. Miller followedPaquin and worked in the office full time. When Millerdid not have enough work to do in the office, he askedfor other things to do. The heat certification filing re-quired 5 to 6 hours a day. Miller was instructed to askfor other task and he did. He would help Mrs. Rocken-felder do scrap reports. Following Miller, another in-spector, Sherman, was rotated into that job. The heatcertifications were still a 5- to 6-hour-a-day job whenSherman was doing it and Sherman helped Mrs. Rocken-felder with the scrap reports Neither he nor Miller didany inspection work unless someone was absent. Guthrieis still continuing to reltate inspectors into this office jobfor a 3-month period. The only time an inspector as-signed to the office did any inspection work was whensomeone was absent. Paquin never asked for extra workwhen he was assigned to the office.C. The Suspension of John RickettsThe complaint alleges that Ricketts was suspended for5 days because of his union or other protected concertedactivity. He was active in the Machinists organizationalcampaign and he attended the meeting in July at whichthe election agreement was signed. Ricketts admits thaton Friday, August 15, he neglected to check certain ofthe dimensions for parts from his machine with the resultthat 22 parts were produced with oversized bores. Thisnecessitated scrapping the parts at a loss to Respondentof approximately $5,800. Ricketts reported the incidentto his supervisor, Horst Zucker, at or about 11:30 p.m.,and continued to work, as scheduled, on an overtimestatus until approximately 2 a.m. Ricketts was on vaca-tion during the workweek beginning Monday, August18. He returned to work on Monday, August 25, atwhich time he was sent to Taylor's office where he wasadvised by Taylor that he was suspended for 5 days be-cause of the mistake he had made on the night of August15. Ricketts returned to Taylor's office later that after-noon and asked if the parts were completely scrapped.Taylor said he did not know and made a telephone callto the shop superintendent for the night shift. After afew moments, Barclay came into the office. Then Bar-clay and Taylor went out and talked to Ralph Barnes,the quality control manager. When Taylor returned tohis office, he told Ricketts that the 5-day suspension wasstill in effect, that the scraped parts were valued at$5,800.Ricketts testified on direct examination that he hadnever received any prior verbal warnings, written warn-@ At that time, Guthrie was a leadman in quality control. Paquin deniesthat he performed office work full time but testified that as an assemblyinspector he was in the office half of the time.ings, or suspensions. However, during the cross-examina-tion of Ricketts, Respondent introduced exhibits whichshowed that on June 27 Ricketts received a verbal warn-ing and on August 6 a written warning for events whichoccurred on June 26 and August 5. The August 6 writ-ten warning stated that Ricketts could be subject to sus-pension for any further violation of company rules. TheAugust 6 warning recites the fact of the June 27 oralwarning but does not specifically specify the conduct in-volved. The August 6 warning recites that on August 5Ricketts stopped work early and warned that the nexttime Ricketts stopped work early or violated companyrules he would be disciplinarily suspended and that re-peated further violations would result in his termination.On October 1, Ricketts was again suspended for 3 daysfor scrapping three parts, due to inattention, on Septem-ber 25 and was warned that any future violation of anycompany policy or rule whatsoever would make himsubject to immediate termination.D. The Termination of Sherrie SanfordSanford was employed by Respondent at its Sparks,Nevada, facility from July 13, 1979, until September 4,1980. At the time she commenced her employment, herjob title was industrial relations assistant. Subsequentlyher job title was changed, at her request, to personneltechnician. This change in title was not acco~mpanied byany change in duties. She worked under the direct super-vision of the industrial relations manager, who wasDwight Dickey until July 23. Sanford worked at a desklocated immediately outside Dickey's office. The onlyother employee located in the immediate vicinity wasJana Jarvis, executive secretary to George Dodson, theplant manager. Jarvis' desk is located immediately out-side Dodson's office.Sanford's duties were to conduct the initial interviewsof applicants for jobs in the plant. maintain personnelfiles of hourly employees, process employees' periodicreview forms and other forms relating to raises and vaca-tions,10and conduct orientation sessions for new em-ployees covering benefits, management hierarchy, etc.Upon interviewing an applicant, if there was an opening,the application was submitted to the appropriate supervi-sor. The processing of employee reviews was clerical.The actual evaluation of an employee's performance wasdone by the employee's supervisor. Approximately 70percent of her time was spent performing the aboveduties. The remainder of her time was spent performinggeneral secretarial functions for Dickey. Sanford andJarvis attended seminars regarding wage and salary ad-ministration, and equal opportunity matters, including le-gality of certain types of questioning during interviews.The seminars were attended at Respondent's expense andthey were the only employees sent to such seminars.Dickey's duties included wage and salary administra-tion (including making wage surveys), recruitment ofemployees, developing and updating personnel policies'I This involved submitting the appropriate forms to supervisors andsecuring their return properly filled out, transmitting the informnnation tothe proper department for insertion into the computer, and filing theforms in the employee personnel files.294 GROVE VALVE AND REGULATOR COMPANYand procedures, final approval of hiring of employees,supervision of the personnel technician, the plant nurse,and the receptionists, responsibility for plant security,counseling and recommending discipline of employees,and representing Respondent in unemployment andEqual Employment Opportunity Commission hearing.On July 23, Dodson held a meeting of all salaried em-ployeesII during which he announced that Dickey hadbeen terminated. Immediately thereafter, Dodson spoketo Sanford individually, assuring her that her job was notin jeopardy. On that same day, Edwin Taylor, who hadbeen working for Respondent in a consulting capacity,began acting as interim industrial relations manager. San-ford testified, without contradiction,'2that on July 23she asked Taylor if she were going to retain her position.Taylor said that decision would be made by whoeverpermanently replaced Dickey. Later that day, Sanfordinquired of Taylor as to what the procedure would be indealing with applicants. Taylor said he wished to speakwith each applicant and that he wanted Sanford to re-search all of an applicant's former jobs. He said hewanted her to find out if they had formerly worked inunion shop and, if they had, he would not hire them.Sanford said this had not been past procedure and, eitherthen or later, said she did not think it was legal. Never-theless on July 23 and 24, Sanford did make inquiries offormer employers of applicants, as directed by Taylor.On July 24, Sanford spoke to Taylor regarding thesetelephone calls. Alex Horncole'3and Ann, a temporarysecretary, were present. Sanford said she did not thinkthese calls were legal. Taylor said they were not illegal.Sanford said they were using the calls to discriminateand that it was not fair not to hire someone simply be-cause he belonged to a union shop since, in many cases,you are required to join the union. Taylor said he didnot want to hire any union sympathizers. Sanford said itwas not fair. Horncole asked if Sanford liked her job, ifshe liked the money she was making. Sanford said yes.Horncole asked if she wanted the Sparks plant closedlike the one in Longview, Texas. Sanford said, "It's notfair, we should treat the people like individuals." Horn-cole said bleeding heart liberals always got to him.Either Taylor or Horncole said he did not appreciate herattitude, that she was not being cooperative.At or about 5 p.m. on Thursday, July 24, Sanfordspoke to Dodson in his office. According to Sanford, shetold Dodson that she could not make these phone calls,that she considered them illegal. Dodson replied, "Well,we have to do things we don't like to do." Sanford said,"Couldn't someone else make them? I'm good at doingmy personnel function, let me do that, but I don't wantto be involved with the other." She further said she didnot think it was right.Dodson testified that Sanford came into his office andasked to speak to him confidentially. She said she couldnot work under the conditions that were going on.Il Apparently plant employees are paid on an hourly basis and officeemployees are paid on a salaried basis.1' Taylor did not testify.s Both Taylor and Horncole were admitted to be agents of Respond-ent who occupied the position of consultant with Human Resources &Profits Associates, Inc.Dodson asked her to be more specific. Sanford said, "I'man honest person, you are an honest person. I've beenasked to do things that are not honest. I've been asked todo things that I don't think are ethical. I think they areillegal and I think they are dishonest. Knowing you, Mr.Dodson, you would not want me to do that and I can'twork under those conditions." Dodson asked Sanford toplease be brief and tell. him what illegal dishonest thingshe was asked to do. She said that Taylor had asked herwhen she interviewed people to screen out anyone thatlooked like they had any connection with the Union, thathad belonged to the Union or a union affiliate of anykind. Sanford said she could not work under those con-ditions, she must have something else, she would have toleave, she just could not work like that. Dodson toldSanford to return to work and to give him a chance tolook into the situation. He said that as long as applicantswere qualified he wanted them hired.Dodson further testified that he then went to Taylorand told him that Sanford had said that Taylor had toldher to screen out prospective applicants that had a unionbackground or any affiliation or connection with theUnion in any way. Taylor said he had told her to screenthem out. Dodson said, "You cannot do that. I don'twant that to happen. I want employees. I'm doing every-thing I can to try to find employees and you're screeningthem out because of an affiliation with the union. I don'twant that. Don't do it anymore." Taylor replied, "Ifthat's the way you want it." Dodson said, "That's theway I want it." Sanford admitted on cross-examinationthat Dodson did tell her that he would check withTaylor concerning Taylor's instructions to Sanford.Sanford worked on Friday and came in to work asusual on Monday, July 28. Shortly after she reported towork that day, she gave Dodson a letter of resignation.According to Sanford, Dodson read the letter, said hewas sorry to lose a good employee, that he understoodher position and if there was anything he could do tohelp her get another job he would be glad to do so. Thebody of the letter of resignation, dated July 28, and ad-dressed to Dodson, reads:In view of the change in policy now in effect inthe Personnel Department at Grove/Nevada Ihereby offer my resignation effective August 3,1980. Per Company Policy an employee with lessthan one consecutive year's employment is request-ed to give one weeks notice in order to receive ac-crued vacation pay. I have accrued 80 hours vaca-tion for the time I have worked at Grove.Mr. Dodson, I have the utmost respect for you asan employer and as a man. I have enjoyed my asso-ciation with you and with Grove as a Company.Per our conversation of last Thursday, July 24, youare aware of my feelings towards Grove's new pro-cedures, and I believe you will understand my needto leave.If you feel that one week's notice is not sufficientand desire me to remain an additional week to getmy Personnel responsibilities (reviews, vacations,etc.) in order, then I will stay the extra time. It is295 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot my intention to leave you or the Company in abad predicament.I would also ask you, Mr. Dodson, to write aletter of reference for me. A letter from you wouldhelp me secure a position of responsibility with an-other company.Thank you for your support during my time atGrove. I hope you are always happy and smilingwhich is how I choose to remember you. Goodluck with the election. Grove's problems do not in-clude the need of a Union.Dodson testified that Sanford came into his office andsaid, "The conditions are intolerable for me to workwith Ed Taylor." Dodson said, "Sherrie, we havecleared up this other problem. That won't happenagain." Sanford said, "I don't know what it is but I can'twork with the man. I just cannot work with Ed Taylor."Dodson said, "I don't know what other alternative Ihave. I don't have any openings in salaried right now."Sanford handed him her letter of resignation and said,"I'm handing in my resignation. I will work until youcan get someone. I'll work one week or I'll work twoweeks but I can't continue employment here. I justcannot work with Ed Taylor."Later that day or the next day, according to Sanford,Dan Wilson, Respondent's corporate industrial relationsmanager whose office was at the Oakland facility, ap-proached her and inquired if there would be any circum-stahces under which she would not terminate her em-ployment with Respondent. Sanford said she did not likethe current procedures. Wilson asked if she would con-sider a position at the Oakland facility for a monthduring the remainder of the election campaign at theSparks plant. Sanford said she would consider it and in-quired as to what her duties would be there. Wilson saidit had not been determined. Sanford asked if she wouldbe working in pe-sonnel when she returned to Sparks.Wilson said he did not know, that he could not promisethat. Sanford said she enjoyed personnel work, that shewas good at it. Wilson said he did not know and men-tioned the possibility of the development of a qualitycontrol circle at the Sparks plant and that she could pos-sibly be considered for that. This conversation started inthe office and then continued at a restaurant.Sanford further testified that, on the following day,she had another conversation with Wilson. At that timehe told her that her job in Oakland would be doing spe-cial projects for John Lilla, benefits administrator, andJohn De Pierre, safety administrator, and that, when shereturned to Sparks, she would have another position,possibly not in personnel. They finalized the arrange-ments for her transportation to Oakland and her expenseswhile she was there. Wilson asked if she would considerworking in a department other than personnel. Sanfordsaid she would "depending on what the job was."During one of the conversations Wilson said that JackWatson, Respondent's president, had over heard Sanfordworking with applicants and thought she was a good em-ployee and had directed Wilson to make the offer of thejob at the Oakland facility.Wilson testified that, during the last week in July,Dodson told him that Sanford had submitted a letter ofresignation. Wilson asked what reason she gave for re-signing. Dodson said for one thing she just did not likeworking for Ed Taylor. Wilson said there was a backlogof papers to be processed at the Oakland facility in con-nection with a number of recent hires and inquired if itwould be alright to speak to Sanford regarding going toOakland for a period of time to assist with the backlog.Dodson said it would be alright.Either that same day or the next day, according toWilson, he asked Sanford if she had submitted her letterof resignation. She replied that she had. Wilson askedwhy. Sanford said it was because she did not think shecould work with Taylor. Wilson said he wanted to talkto her regarding going to Oakland to work on a specialassignment. Sanford said she would be interested. Laterthat day, they went to a restaurant where they continuedtheir conversation. Wilson testified that basically hetalked about the job she would be doing in Oakland andabout a quality control program that they anticipated in-stituting at the Sparks facility. Sanford asked what shewould be doing when he returned from Oakland. Wilsonsaid he did not know, but that the special assignmentwould be for about a month and a lot of things couldhappen during that time.Wilson also testified that, when they were discussingthe quality control program, he explained the basic struc-ture of the program, that a facilitator would be in chargeand that he could see the job of the facilitator eventuallybecoming a full-time position. He concedes that he mayhave said that she might be considered for that position.He denies telling her that when she returned from Oak-land she could definitely have a job at the Sparks facili-ty. According to him, he had no authority to make suchan agreement. He denies offering Sanford the special as-signment in Oakland because of any union activity or inorder to get her out of Sparks during the election cam-paign because she refused to screen out persons who hadunion backgrounds. According to him, he made the offerbecause work was available in Oakland and it was easierto use an experienced person to do this work.Sanford testified that she had no specific conversationwith Dodson relative to returning to the Sparks facilityat the conclusion of her Oakland assignment. However,according to her, during the week of Jury 28, she toldDodson that she realized that he had something to dowith her remaining with Respondent, and thanked him.Dodson smiled and said okay.Sanford did work at the Oakland facility during themonth of August. According to her, during that monthshe spoke to Wilson on the telephone several times andonce in person regarding what her job would be whenshe returned to Sparks. Each time she spoke to him onthe telephone, she inquired as to what she would bedoing when he returned to the Sparks facility. Each timehe said he did not know. On one occasion, he also saidthat she should read some materials on his desk regard-ing quality control circles. On another occasion, aroundAugust 20, Wilson said he was discussing it at thatmoment and that he would get back to her. On the last296 GROVE VALVE AND REGULATOR COMPANYday that she worked in Oakland, she spoke to Wilson inperson and asked what she would be doing when she re-turned to Sparks. He said he did not know, that Sanfordshould just report to Dodson.Wilson denied having any face-to-face conversationswith Sanford while she was in Oakland but admits thathe had four or five telephone conversations with herduring the last 2 weeks in August. She inquired as towhat she would be doing when she returned to Sparks,and he told her there were no positions available to dis-cuss with her, that they would have to wait and see. Healso told her that he would talk to Dodson and get backto her. According to Wilson, he did speak to Dodson.He told Dodson that the backlog in Oakland had almostbeen eliminated, that they were getting close to the endof Sanford's scheduled assignment there. He asked ifDodson had anything in the Sparks facility that theycould offer Sanford. Dodson said no, that the best thingthey could do would be to put her on special assignmentwhen she returned or have her do whatever work wasavailable. After speaking with Dodson, according toWilson, he telephoned Sanford and told her she wouldbe asking for Dodson on special assignments. Wilsondenies that Dodson ever told him that he would not hireSanford because she refused to screen out applicantswith union backgrounds.Dodson testified that, about 2 days after Sanford gavehim her letter of resignation, Wilson came to him andsaid, "You know Sherrie is a smart girl, the companyneeds to hold on to people. Do you mind if I can findsome employment for her in the Oakland plant?" Dodsonreplied, "By all means do so, I don't want her to leave,she wants to leave." Wilson said he would talk to San-ford. Shortly thereafter Wilson told Dodson he was surehe had some special project work and if Dodson wereagreeable he would take Sanford to Oakland and shecould work down there.Dodson further testified that even though Wilson wasnot at the Sparks facility every day he was there almostevery day during the last 3 week preceding the election.However, Wilson never mentioned anything to Dodsonregarding a job for Sanford in Reno until a couple ofdays before Sanford returned to Sparks. According toDodson, on a Thursday in his office Wilson told him,"Sherrie has been calling me. I can't procrastinate anylonger. I've got to give her an answer. She wants toknow what she is going to do because her job is runningout in Oakland, this special project, and she wants toknow can she come back to the Reno plant and whatwill she be doing. I don't know what to tell her."'4Dodson said, "You waited a long time to come and tellme about it too." Wilson replied, "I've got to make a de-cision. I've got to tell her something." Dodson said, "Idon't have anything, you've got me cold here. I am verybusy. I don't know of anything that I have in the appli-cations that I have open in the salaried positions."Wilson said, "Well, okay." Nothing further was saidabout the matter.Dodson denied that he ever had any agreement withSanford whereby she would go to Oakland for the dura-14 The Sparks plant is also referred to as the Reno plant.tion of the union campaign and then return to a job atthe Sparks facility or that Wilson ever told him thatWilson had made such an agreement with Sanford. Ac-cording to Dodson, the only thing that Wilson said tohim was that he had told Sanford that if Dodson hadanything available in the Sparks facility when she re-turned she could go back to work there, if Dodson hadsome special projects for her to do. Dodson disagreed tothis. Wilson never told Dodson that he had made an ab-solute commitment to Sanford that she would definitelyhave a job at the Sparks facility when she returned.Dodson admits that he did not process Sanford's letter ofresignation once she went to Oakland. When questionedas to why he did not process it, Dodson testified, "I'mnot sure. There's many things going on and I just didn't.I didn't process it because I intended to talk to her atsome other date, so I just put it in her folder."Sanford returned to the Sparks facility on Monday,September 2, and immediately talked to Dodson. Sanfordtestified on direct examination that Dodson said he re-gretted that he had to accept her letter of resignation.Sanford said she did not understand. Dodson said hesimply did not have any work for her, that since she hadbeen in Oakland for the past month and had not been incontact with the union negotiations and the union bar-gaining that she could not be of any assistance and thathe simply did not have any work for her. Dodson saidhe would give her filing work but that it would be busywork and he did not want to lower her to that. Sanfordasked if there was nothing else at all in the entire plant,and asked if he would talk to the managers in the plantand get back to her. Dodson said he would and Sanfordsaid she would contact him later that week. On cross-ex-amination, Sanford testified somewhat differently as tothis conversation. This version was that she walked intohis office and said good morning. Dodson said, "Sherrie,I'm going to have to accept your letter of resignation."Sanford said, "What?" Dodson said, "All I have is somefiling for the inspection office and you don't want to dothat. It would be busy work." Sanford said, "There'snothing else in the plant that you have for me?" Dodsonsaid no. Sanford said, "Well, will you check with theother managers in the department and asked them if theyhave a position for me." Dodson said he would and San-ford said she would return later that week for his deci-sion.Sanford further testified that she returned and spoke toDodson on September 4. According to her, when she en-tered the office she saw her check lying on his desk andasked if that was for her. Dodson said it was. Sanfordsaid, "You didn't find anything else in the whole plantfor me to do?" Dodson said no. Sanford said this was nota voluntary termination, that she was not resigning.Dodson said he had her letter. Sanford referred to thedate of the letter and said it was past that date, that shedid not resign. She then asked Dodson why they hadsent her to Oakland to bring her back to terminate her.She said she did not understand. Dodson said that was atemporary position. Sanford said she was told that shewould have a job when she returned. Dodson asked bywhom, and Sanford replied by Dan Wilson. Dodson said,297 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"Dan Wilson does not run this plant, I do." Sanford said,"But he's an agent of the Company and he's the one whomade me the offer." Dodson said, "That's no matter,you've resigned." Sanford asked if he had made out thetermination form, which he had. She then told him shedid not think it was fair and asked if he would have herpersonnel file copied. She inquired about unemployment,saying that if he told the unemployment office that shequit voluntarily she would not be able to receive her un-employment compensation. Dodson said he would haveto contact his lawyer to find out what to do.According to Dodson, Sanford came into his office ator about 7:05 a.m. on September 2 and said, "I cameback for my job." Dodson said, "What job?" Sanfordsaid, "Well, I was led to believe that I had a job here."Dodson replied, "Well, Sherrie, I don't have any open-ings in the personnel department." Sanford said, "Icouldn't work under those circumstances with Mr.Taylor in there anyway. Maybe you have somethingelse." Dodson said, "No, I don't have anything else.You're coming in cold on me. I didn't know you werecoming in. Let me think a minute and see what I cando." Dodson then said that the only thing he could thinkof was the quality control department where they hadsome part-time people to do a lot of filing and that a lotof times it took several days to catch up with the filingbecasue of customer requirements. Sanford replied,"Well, I'm not a file clerk." Dodson said, "Sherrie, Idon't know of anything that I have now, but give me achance and I will try to see if I can find something. Iwas unaware that you were coming in this morning. Iwas surprised when I saw you. I've not had time to lookover anything to see what may be available here in theplant, but I can think of the quality control, that I knowwe are bringing people in there. As a matter of fact. Ihired some young girls to come in from high school todo the filing on a part-time basis. Anyone I could get todo the filing, 1 did because people don't like to file, Iguess." Sanford said, "No, I'm not a file clerk." Dodsonsaid, "Well, you go back and we'll see what I can findout."Dodson also testified that Sanford then said she feltthat she was promised a job, that she did not have anymoney, she was broke and did not have a dime. Dodsonsaid, "Well, you've got some money coming. I'll giveyou some money." Sanford said, "I've got a house pay-ment due. I'd like to have some money because I don'thave any money, I don't have a dime." Sanford thenasked if she could get an expense check for her Oaklandto Sparks trip. Dodson asked if she had receipts. She saidshe did not. Dodson said that would be no problem. Hegave her the money from his billfold and she signed forit. He promised to have her regular check processed justas quickly as possible. At some point during the conver-sation Dodson told Sanford that if she did not acceptwhat he had to offer, then he would have to accept herresignation. She said that was not fair, that she was notbeing treated fairly. Dodson asked what she meant. San-ford said, "Well, by going down there to Oakland andworking that negated the resignation, it's not valid any-more because I went to Oakland." Dodson said, "That'sa matter of opinion." He then explained that Respondentwas a business which had to make money for its stock-holders and that he could not just make jobs for people,that if she could not take what he had to offer, then heaccepted her resignation.Dodson further testified that on that afternoon hechecked all open job requisitions and found no job avail-able for Sanford in the salaried positions. He thenchecked with three or four managers to see if there wasanything that Sanford could do. He specifically recallsmaking a point of checking with the material controlmanager because they had been discussing some changesin that department and he thought there might be a jobthat Sanford could do there. However, all of the manag-ers that he spoke to said they were fully staffed. Sanfordcame in to see him at 10 o'clock on Thursday morningand asked if he had found anything for her. Dodson saidhe had not found a position for her and he was going tomake out her termination. He then made out her termina-tion slip describing what he considered the situation tobe, and asked Sanford to sign it. Sanford said she wouldsign it but asked if she could write a satement on it.Dodson said she could put any statement that she wishedon it. According to Dodson, he then said, "Sherrie, youknow the policy, that you are not deserving of severancepay." Sanford said, "Yes, I understand that." Dodsonsaid he was not too happy with the way things had gonein her particular case so he was going to give her sever-ance pay.Dodson testified that by this comment he was refer-ring to the fact that Sanford seemed to be sincerelyunder the impression that she was supposed to get herjob back at the same rate of pay when she returned toSparks. However, her old job had been filled and Taylorwas still employed as personnel director at that time. Hefurther testified that the filing job to which he referredon September 2 was in the quality control department.His intention in offering her this filing job was to givehim time to work out something more satisfactory. How-ever, he never explained this to Sanford. Dodson admitsthat he did not check as to whether there were vacanciesother than in the salaried clerical area nor did he everask Sanford if she would be willing to work in a positionthat was outside the salaried clerical area.E. Conclusions as to the Alleged Violations of Section8(a)(1) of the ActI. The employee opinion surveyThe complaint alleges that, by the administration ofthe employee opinion survey, Respondent solicited em-ployee grievances in an effort to undermine employeesupport for, or activities in behalf of, the Union. Thecontrolling case law is set forth in Uarco Incorporated,216 NLRB 1, 1-2 (1974), where the Board stated:... the solicitation of grievances at preelectionmeetings carries with it an inference that an em-ployer is implicitly promising to correct those in-equities it discovers as a result of its inquiries. Thus,the Board has found unlawful interference with em-ployee rights by an employer's solicitation of griev-ances during an organizational campaign although298 GROVE VALVE AND REGULATOR COMPANYthe employer merely stated it would look into orreview the problem but did not commit itself to spe-cific corrective action; the Board reasoned that em-ployees would tend to anticipate improved condi-tions of employment which might make union rep-resentation unnecessary. However, it is not the so-licitation of grievances itself that is coercive andviolative of Section 8(a)(1), but the promise to cor-rect grievances or a concurrent interrogation orpolling about union sympathies that is unlawful; thesolicitation of grievances merely raises an inferencethat the employer is making such a promise, whichinference is rebuttable by the employer.Respondent argues that any inference of a promise tocorrect grievances was rebutted here, as in Uarco, by Re-spondent's express, affirmative emphasis on its inabilityto make promises and by its prior practice of surveyingthe opinions of its employees on matters of wages, work-ing conditions, and improvement in operations, particu-larly the August 1978 survey.I find that the questions in the employee opinionsurvey were clearly firm so as to solicit employee griev-ances. I further find that Respondent has adequately re-butted the inference of a promise to correct those griev-ances which arise from the mere fact of the solicitation.Thus, in three different places, the questionnaire statesthat it does not imply that Respondent will be making orpromising any changes in wages, benefits, or workingconditions. Further, a survey utilizing the same tech-niques was employed by Respondent in 1978. The recorddoes not establish that this 1978 survey was conducted inthe context of a union organizational campaign. There-fore, the timing of the survey herein during the union or-ganizational campaign does not of itself establish an un-lawful motivation. Mt. Ida Footwear Company, 217NLRB 1011 (1975). However, the General Counselargues that Respondent made an express promise to re-dress grievances when Paquin was told by one of thepersons administering the survey that, if an analysis ofthe results of the survey so indicated, a recommendationcould be made to remove a supervisor. Further, the Gen-eral Counsel argues, this promise was kept when Dickeyand Rhodemyre were removed from Respondent'semploy. I conclude that this latter contention is specula-tive and unsupported by the record. The record does notestablish that the survey revealed wide employee dissatis-faction with Dickey and Rhodemyre nor does it establishwhy they left Respondent's employ. In all the circum-stances, particularly the prior, similar questionnaire andthe failure of the General Counsel to establish a connec-tion between the surveys and the department of Dickeyand Rhodemyre, I find that the record does not establishthat Respondent solicited employee grievances in aneffort to undermine employee support for, and activitiesin behalf of, the Unions. Accordingly, I find that Re-spondent did not violate Section 8(aX)(1) of the Act byconducting the employee opinion survey.2. The announcements of Taylor's appointment toreplace Dickey and the establishment of the newpositions of employee relations representativeThe complaint alleges that, by its annoucement ofTaylor's appointment to replace Dickey, Respondentpromised employees improvement in their benefit pack-ages, wages, hours, and working conditions if theywould cease supporting any union. Specifically, the Gen-eral Counsel argues that a reasonable reading of the an-nouncement which enumerates Taylor's job functionswarrants a conclusion that Taylor was bringing an exper-tise to the job which would have a positive impact onRespondent's personnel policies, resulting in benefits tothe employees. This, coupled with the fact that the em-ployees were invited to deal directly with Taylor con-cerning their problems even through an organizing cam-paign was in progress, the General Counsel contends,warrants a rejection of Dodson's assertion that the an-nouncement was merely a perfunctory job description ofTaylor's duties and of the duties which had been previ-ously performed by Dickey. I find no merit in this con-tention. The duties listed in the announcement are fairlycommon to the position of industrial relations managerand, as set forth above, the record does not establish arelationship between the employees' expressed grievancesand the replacement of Dickey by Taylor. Further, in aJuly 23 memo to all employees Dodson specificallystated, "Personnel matters should be directed in accord-ance with existing company policy to Mr. Ed Taylor.... All previously issued instruction, orders, proce-dures, etc., remain in full force and effect." There is noevidence that the employees did not deal directly withDickey as to their problem. Absent evidence to the con-trary, it must be assured that they did, at least to someextent, since he was industrial relations manager. Con-trary to the General Counsel, in the circumstancesherein, I perceive no coercion or promise of benefit inRespondent's enumeration of Taylor's qualifications, nordo I interpret the announcement as necessarily suggest-ing that Taylor's qualifications are superior to those ofDickey.The complaint also alleges that Respondent announcedthe establishment of the position of employee relationsrepresentative as a benefit in order to induce employeesto abandon their support for any union. The GeneralCounsel offers no evidence other than the announcementitself in support of this allegation. Respondent arguesthat the General Counsel has failed to show how the cre-ation of said position constituted a benefit or an improve-ment in employee working conditions; that the evidencefails to establish that the lack of said positions was asource of employee complaints and the cause of theirseeking unionization, and further that Respondent didnot utilize the creation of these positions as a tool in itscampaign against either Union. I agree with Respondentand, in the absence of sufficient evidence to establish thatemployees could reasonably perceive the establishmentof these positions as a benefit or as a response to theirexpressed grievances or their reasons for seeking union-ization. I find that the General Counsel has failed to es-tablish that Respondent announced the establishment of299 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe position of employee relations representative in orderto induce employees to abandon their support for eitherof the Unions. Accordingly, I find that Respondent didnot violate Section 8(a)(1) of the Act either by the an-nouncement that Taylor had replaced Dickey and Tay-lor's qualifications for the position, or by the announce-ment of the establishment of the positions of employeerelations representative.3. The advertising campaign for new employees; thetours of prospective employees through the plant;and the announcement to the employees of thereasons for the interviewing of numerous jobapplicantsThe complaint alleges that from about August 9 toabout August 28 Respondent, by the use of certain ad-vertisements and notices in the public media, told its em-ployees that strikes and the permanent replacement ofemployees were inevitable if employees chose to be rep-resented by a union. The complaint further alleges thatduring the week of August 18 Respondent demonstratedto employees that a strike was inevitable and that theywould be permanently replaced if they chose a union torepresent them, by conducting numerous potential strikerreplacements through its plant during times when his em-ployees would see them all in order to induce its em-ployees not to choose a union to represent them; andthat on or about August 12 Respondent, by GeorgeDodson, impliedly threatened employees with the perma-nent replacement of striking employees and stated that astrike was inevitable if they chose to be represented by aunion. Respondent argues that no evidence was adducedto support the allegation as to the advertisements and no-tices in the public media and that this allegation of thecomplaint should be dismissed. Although there is evi-dence in the record that Respondent did advertise forprospective employees and that a notice as to the avail-ability of jobs was posted outside the plant duringAugust, Respondent is correct that no evidence was ad-duced as to specifically what information the advertise-ments and notices contained nor as to whether, or inwhat regard, these advertisements, or the response there-to, differed from that of Respondent's normal recruitingcampaigns.16However, the manner in which Respond-ent handled the job applicants involved herein indicatesthat Respondent's motivation for its August solicitationof job applications was indeed different from that of ear-lier recruitment efforts.Sanford testified that Respondent normally had 15 jobopenings a month for hourly employees. Thus, despiteRespondent's argument that interviewing 1,200 appli-cants was neither outrageous nor beyond legitimate busi-ness motivation, I conclude that conducting 300 job ap-plicants through the plant was not a response based onRespondent's normal manpower needs. This conclusionis buttressed by the lack of any evidence that Respond-ent previously had conducted such massive tours of ap-plicants through the plant and further by Dodson's" Dodson testified that Respondent maintains an ongoing effort to re-cruit new employees for the Sparks facility which includes advertisementand personal recruiting trips by management personnel throughout thewestern States.August 12 memo. That memo specifically states, "Ifeither union wins on August 28 and if they call an eco-nomic strike, the applicants you see now will be hired toreplace all of you who strike."Respondent argues that these tours did not imply aninevitability of strikes and that, by Dodson's memo, Re-spondent was merely lawfully advising employees of itsright to hire permanent replacements, United AircraftCorporation, Hamilton Standard Division (Baron FilamentPlant), 199 NLRB 658 (1972). I find this argument unper-suasive. Here, Respondent went beyond a mere explana-tion of its right to replace economic strikers and specifi-cally stated that the job applicants being escortedthrough the plant would be the replacement for econom-ic strikers. Thus, the memo must be considered in thecontext of these tours, and both the memo and the toursmust be considered in the context of Respondent's elec-tion campaign which admittedly had the possibility of astrike as one of its principal things, and of Respondent'scontemporaneous conduct, some of which I have foundbelow to be unfair labor practices.The Board has considered such conduct in SouthlandCork Company, 146 NLRB 906, 908-909 (1964), where itstated:...there was nothing unlawful per se about Re-spondent's conduct in seeking to protect its plantoperations by having a ready supply of help availa-ble in the event of a strike. But it seems to us thatRespondent far exceeded the reasonable necessitiesof its situation by the manner in which it advertisedto existing employees the recruitment of potentialemployees. There was no need for the ostentatiousflaunting of the large number of applicants for jobsby having them fill out job applications in the plantunder the eyes of employees and then paradingthem through the plant in groups under the guid-ance of high supervisory officials. The work wasunskilled; no experience was necessary to operatethe machines in use. Previously, Respondent had re-ceived applications for jobs in the office and not inthe plant. Although department heads had some-times shown job applicants through their depart-ments, mass scale touring had never been usedbefore. Under all the circumstances, including par-ticularly the other unfair labor practices found, webelieve and find, contrary to the Trial Examiner,that the described hiring procedure had an objectbeyond that of simple job recruitment; that a princi-pal purpose was to intimidate employees, which itdid, to create fear in their minds that if they struckthey would be immediately and permanently re-placed.44 The fact that Respondent's attorney and its president told[union attorney and negotiator] Murphy that none of the employ-ees would be discharged in order to hire new applicants does notweaken this conclusion. Respondent never told this to employeesalthough aware of employee disquiet; Murphy also said he did notbelieve Respondent's witnesses; and, finally, this testimony doesnot meet General Counsel's contention that by touring applicants300 GROVE VALVE AND REGULATOR COMPANYthrough the plant, Respondent was impl;edly threatening employ-ees with loss of jobs if they had the temerity to strike.I conclude that the Board's rationale in SouthlandCork is applicable in the circumstances herein. Therefore,I conclude that by its August advertising campaign, theconducting of job applicants through the plant, and theexplanation for these tours given to employees that theapplicants would be their replacements in the event of aneconomic strike, Respondent intended to, and did, coerceemployees by creating fear in their minds that, if they se-lected either of the Unions as their collective-bargainingrepresentative, an economic strike was inevitable and ifthey struck they would be immediately and permanentlyreplaced.'s Accordingly, I find that Respondent therebyviolated Section 8(a)(1) of the Act.4. Alleged threats of plant closure and inevitabilityof strikes contained in Respondent's electioncampaign literatureThroughout its election campaign, Respondent contin-ued to emphasize the possibility of a strike. Thus, on thesame day that it distributed the memo as to the job appli-cants, it also distributed the memo summarizing the stateof negotiations in the strike by the Machinists at AmotControls which concluded (1) nothing is automatic in ne-gotiating a first contract; (2) first contracts frequentlytake a long time to reach; and (3) existing contracts thatexpire lead to prolonged strikes.On August 15, 3 days later, Respondent distributed aleaflet which referred to its Longview, Texas, plant. In arather cryptic manner, the text thereon conveyed thatthe plant operated nonunion from 1952 to 1971 withsome expansion. Then in 1971 a union was certified asthe representative of the employees and in 1972 the plantclosed, resulting in 2 out of 160 employees being trans-ferred and 158 being left unemployed. The message wasclear-when the union came in, the plant closed.On August 18, 3 days later, Respondent distributed amemo to salaried personnel (which includes nonsupervi-sory clerical personnel) which begins by stating thatsome of the salaried staff had expressed concern orworry about personal safety should a strike occur at theSparks facility. It then states that Respondent has devel-oped a comprehensive strike contingency plan and out-lines some of the measures included in this plan. Howev-er, the memo is not confined to security measures aboutwhich employees had allegedly expressed concern. Italso refers to plans to assure deliveries and shipments andto avoid any significant disruption to Respondent's pro-duction schedule.Respondent argues that these memos fall within thebounds of permissible campaign propaganda. Further,Respondent argues that there is no evidence that it dis-tributed the August 18 memo in a manner calculated tocome to the attention of employees. This latter conten-I' The fact that the possibility of instituting a third shift was also men-tioned does not detract from this conclusion. Since only 8 or 10 of theseemployees were actually hired and no third shift had been instituted atthe Sparks facility by the time of the hearing herein, I find it a reasonableinference that Respondent's consideration of the institution of a third shifthad not reached a point where it could reasonably have influenced thetiming of this massive interviewing of job applicants.tion is incorrect. Respondent's salaried personnel in-cludes nonsupervisory office staff. True, it does not in-clude employees in the unit involved herein; however, itis a reasonable assumption, and a result I conclude wasintended by Respondent, that employees would share thesort of information contained in this memo which was sovital to their economic well-being. This is particularlytrue since the memo does not indicate that it is confiden-tial and there is no evidence that Respondent in any wayindicated that it considered it as such, and some unit em-ployees, in fact, obtained copies of it.I have carefully considered the text of these memosand the cases cited by the General Counsel and Re-spondent and I conclude that they exceed the permissiblebounds of election propaganda. In the context of themassive interviewing of job applicants, the tours of theplant given to a large number of these applicants, Dod-son's August 12 memo referring to the applicants and theoverall emphasis of Respondent's campaign on strikes,and the certainty of permanent replacement of strikers, Ifind that these memos were intended to, and did, createthe impression that representation by either of theUnions would threaten continued employment and jobsecurity, that negotiations would be hard and prolongedand would culminate inevitably in an economic strike re-sulting in the immediate and permanent replacement ofall strikers.I further find that although the August 23 memo andthe various speeches were couched in permissible terms,including some disclaimer language to the effect that Re-spondent wished to avoid a strike, and were not in them-selves violative of the Act, they did not negate theimpact of this impression and, in fact, tended to reinforceit. Accordingly, in all of the circumstances, I find thatRespondent violated Section 8(a)(1) of the Act by threat-ening its employees with loss of jobs, plant closure, andthe inevitability of a strike and their permanent replace-ment if they selected the Union as their collective-bar-gaining representative. Garry Manufacturing Company,242 NLRB 539 (1979).5. The alleged threats to individual employees as toplant closure, loss of jobs, and loss of benefitsThe General Counsel contends that certain statementsmade to employees constituted unlawful threats of plantclosure and loss of jobs. I credit Sell and Sanford as totheir undenied accounts as to statements made to themby Taylor and Horncole. Respondent argues that Tay-lor's statement to Sell could not have been taken serious-ly enough to warrant any inference of a threat. While Iagree that the threat to sell the Sparks facility to Sellcould not have been taken as a serious offer to sell, Iconclude that one could hardly miss the implication that,if the employees did select one of the Unions as theircollective-bargaining representative, Respondent couldsell the plant to a bona fide purchaser and the Unionwould be out. I find this statement to be violative ofSection 8(aX)(1) of the Act.I also find Horncole's statement to Sanford to be coer-cive. Thus, in the context of a conversation where San-ford was protesting Taylor's instructions to her to dis-301 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcriminate against job applicants because of their member-ship in, or support of, a union, Horncole's questions as towhether Sanford liked her job and salary and whethershe wanted to risk closure of the Sparks plant constituteda threat that Sanford might lose her job because she didnot want to assist in the antiunion campaign planned byTaylor and that, if either of the Unions won the election,the Sparks plant might close. I further find that Sanford'ssubsequent conversation with Dodson negated the threatto discharge her for any failure to so cooperate as wellas countermanding Taylor's instructions to Sanford. Ac-cordingly, I find these were not violative of the Act.However, since I have found below that Sanford was en-titled to the protection of the Act, I find that Horncole'sthreat of plant closure was violative of Section 8(a)(l) ofthe Act.The General Counsel also contends that Guthrie'sstatement to Paquin regarding the X-ray employees wasviolative of the Act. I do not credit Paquin that Guthrietold him, if Respondent's employees were represented bya union, he would have to discharge one of the X-rayemployees. In this regard I note that Paquin testified thathe had numerous conversations with Guthrie regardingthe Union Paquin supported and/or election campaignliterature. Yet Guthrie is not alleged to have made anyother unlawful threats nor even to have put forward Re-spondent's lawful point of view. I also note Paquin's dif-fering versions as to how the subject of the Union wasbrought into the conversation. Thus, on direct examina-tion, he made no attempt to place the alleged statementsinto context. On cross-examination, he testified thatGuthrie approached him and asked, "How's it going,"and he replied, "If you're talking about the union, justfine." Paquin does not explain why he inserted the Unioninto the conversation in response to what is a comnon,casual type greeting. In his prehearing affidavit, Paquinstates that he responded to Guthrie's initial statement bysaying, "We're doing real good," and then when Guthrieasked who he meant by "we," he responded, "theunion."I further note Paquin's denial that he was ever given areason for being assigned to the office. I find it unlikelythat a new supervisor would institute a plan of rotatingassignments and then neglect to mention the rotationsystem to one of the first employees to be rotated. I findthis particularly unlikely when the employee was knownto be a very active union adherent and Respondent wasconducting a hard-hitting, seemingly well-orchestratedelection campaign. In these circumstances I find it in-credible that Guthrie would not have mentioned the ro-tation system to Paquin. I credit Guthrie's denial that hetold Paquin that if the Union got in, one of the X-rayemployees would be discharged. Accordingly, I find thatGuthrie did not threaten. as alleged in the consolidatedcomplaint, that an employee would have to be dis-charged if Respondent's employees were represented bya union.The complaint also alleges that Ralph Barnes threat-ened employees with loss of benefits if they chose to berepresented by a union. In support thereof, employeeMiano testified that, during a conversation when he andthree other employees were discussing the pros and consof unionization, he said it was not true that the employ-ees could lose all of their benefits if the Union came in,that negotiations did not start from scratch. At this point,according to Miano's testimony on direct examination,Supervisor Barnes interrupted and said, "You would loseyour benefits because you'd have to start all over afterthe vote" negotiating from zero and that Barnes alsomentioned that his son was employed by the telephonecompany which was then on strike and his son couldpossibly lose his house and everything. However, oncross-examination Miano testified that after he said "youdon't have to start from scratch," Barnes replied, "No,you do. Everything's up for grabs. Everything's up fornegotiations." Barnes then said that his son was preparingfor a strike at the phone company and could lose hishouse and his car.I do not credit Miano's testimony on direct examina-tion as to this conversation. In this regard I note thatMiano's version of Barnes' statement as to negotiationswas somewhat different on cross-examination. Also ondirect examination, Miano's version was that Barnes saidhis son was then on strike and on cross-examinationstated that his son was preparing for a strike. Barnesadmits that he participated in the conversation but hisversion of what he said constituted a permissible explana-tion of the risk inherent in negotiations, that you maygain something and you may lose something. He furthertestified that his statement about his son was in responseto a question regarding strikes from one of the employ-ees and that he stated that a strike was anticipated withthe telephone company and that his son was worried thatif he was on strike and could not pay his bills he mightlose his house and his car. He further testified that hesaid his son was worried that even though the employeesat his particular facility did not vote for a strike theywould be forced to strike because of the decision of em-ployees at other facilities who constituted a majority.This appeared to be in direct response to the question asto whether, if there happened to be a strike, employeeswould have to go on strike if they belonged to theUnion.In concluding not to rely on Miano's version of theconversation, I have considered the fine line betweenwhat is permissible and what is not permissible when anemployer explains the vicissitudes inherent in the negoti-ation process and that often a change of a few words,which might seem innocuous to an employee, can makethe difference between a lawful and an unlawful explana-tion. Therefore, I am unwilling to rely upon the para-phrasing of one employee, particularly when the GeneralCounsel failed to adduce corroborating testimony fromany of the other three employee participants in the con-versation and when Miano exhibited a tendency to over-statement, at the very least, by testifying that Watsonsaid he would not negotiate with the Union. Such astatement is not contained in the text of Watson's pre-pared speech which the parties stipulate was the speechread by Watson. In these circumstances, I find that theGeneral Counsel has not established that Barnes threat-ened employees with the loss of benefits if they chose tobe represented by a union. Accordingly, I find that Re-302 GROVE VALVE AND REGULATOR COMPANYspondent did not violate Section 8(aXl) of the Act byBarnes' statements alleged in the complaint.6. The alleged accelerated evaluations and wageincreasesThe General Counsel argues that Respondent grantedaccelerated evaluations and wage increases to Paquin andThornton immediately prior to the election in order topersuade them to abandon their support of the Union.Although I agree that the timing of these evaluations andwage increases would be at least suspicious if, in fact,they did constitute a variance from Respondent's cus-tomary procedure, I find that by the testimony of 2 em-ployees out of a unit of approximately 205 employees asto their experiences with evaluations and wage increases,the General Counsel has not established such a variance.This is particularly true where, as here, Respondent'spractice in such regard is susceptible of proof throughpersonnel records relating to evaluations and wage in-creases.17I therefore find that the General Counsel hasfailed to establish that the timing of these evaluations andwage increases was calculated to encourage Thorntonand Paquin to abandon their support of the Union.7. Employee Appreciation DayThe Board has had occasion to consider employer-sponsored raffles during the course of an election cam-paign in the context of timely filed objections to Board-conducted elections. In this context, the Board has heldthat the conduct of a raffle does not oonstitute a per sebasis for setting aside the election. Rather, the Board willconsider all of the attendant circumstances in determin-ing whether the raffle destroyed the laboratory condi-tions necessary for assuring employees full freedom ofchoice in selecting a bargaining representative. Some ofthe factors considered relevant by the Board have beenwhether the circumstances surrounding the raffle pro-vided the employer with means of determining how andwhether employees voted, whether participation wasconditioned upon how the employee voted in the elec-tion or upon the result of the election, and whether theprizes were so substantial as to either divert the attentionof the employees away from the election and its purposeor as to inherently induce those eligible to vote in theelection to support the employer's position. Respondentcontends that the prizes were not so substantial as to de-stroy the laboratory conditions of the election, citing thefact that the raffle was not held on the day of the elec-tion, that Respondent had a past practice of giving awayprizes to its employees, inflation, and the fact that nomention of the election was made in speeches during thecourse of Employee Appreciation Day.I find this argument unpersuasive. Even though theraffle was not held on the day of the election, it was heldthe day prior to the election1' and, in view of Respond-"? The performance evaluation forms relating to the evaluations andwage increae in issue here are not in the record. However, a previousevaluation form for Thornton indicates the effective date (which, fromthe testimony, appears to be the due date) and the dates that it was filledout and approved.IS The election hours were 12 noon to 2 p.m., and 4 p.m. to S p.m., onAugust 28.ent's failure to adduce any contrary evidence, I creditThornton that the prizewinners were posted on the dayof the election. Further, the evidence as to Respondent'spast practice of sponsoring a raffle establishes that theraffle was conducted in the context of a prior electioncampaign, the prizes then were only turkeys and colortelevision sets, and all employees were eligible to partici-pate in the raffle. Here, the raffle was limited to hourlyemployees (unit employees) who could only receive araffle ticket by going to the office and giving their time-card number. One of the prizes was a 7-day trip toHawaii for two with spending money. I find that such asubstantial prize inherently induces those eligible to votein the election to support the Employer's position.In the circumstances herein, particularly the posting ofwinners on election day and the fact that the raffle washeld on the day prior to the election, I conclude that thefact that the raffle on Employee Appreciation Day wasnot held on the day of the election does not overcomethe tendency of these prizes to induce eligible voters tosupport the Employer's position. I therefore find that inthese circumstances the raffle interfered with the em-ployees' free choice of a collective-bargaining representa-tive. Drilco, a Division of Smith International, Inc., 242NLRB 20 (1979). I further find that the raffle was suchan integral part of Employee Appreciation Day that itscoercive effect permitted the entire event. Accordingly,I find that by conducting its Employee AppreciationDay and raffle Respondent has violated Section 8(aX)(l)of the Act.F. Conclusions as to the Suspension of John RickettsThe complaint alleges that Ricketts received a 5-daysuspension because of his activities on behalf of the Ma-chinists. However, evidence was adduced at the hearingwhich established not only that Ricketts had negligentlymade a production error resulting in scrapping materialsvalued in excess of $5,000, but also that he had receivedboth verbal and written warnings prior to the suspensionand that the written warning had placed him on noticethat he would be suspended for any future breach ofcompany rules. In view of this evidence, counsel for theGeneral Counsel asserts was previously unknown to him,counsel for the General Counsel which moves in hisbrief that the allegation in the consolidated complaint asto Ricketts' suspension be dismissed. He also asserts thatthe Charging Parties were informed of his intention to somove; however, no opposition has been submitted as tothis motion. Accordingly, the motion to dismiss subpara-graph 7(b) of the consolidated complaint, pertaining toRicketts' suspension, is hereby granted.G. Conclusions as to the Reassignment of RussellPaquinThe General Counsel correctly asserts that the con-trolling issue here is whether Paquin was simply one in aseries of inspectors who were given a rotating assign-ment in the quality control office, or whether the cir-cumstances surrounding Paquin's particular assignmentwarrants a conclusion that the assignment was for thepurpose of isolating him from his fellow employees be-303 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcause of his well-known union activities and sympa-thies.lgThe General Counsel argues that Paquin's tourof duty in the quality control office was materially differ-ent from that on those who preceded and followed him;however, the credited evidence does not support this ar-gument.As set forth above, I credit Guthrie that Paquin wasreassigned to the office around the first of July and thathe informed Paquin that he was being reassigned as partof the rotation program. Although Paquin claims that hewas not told the reason for his reassignment, he admitsthat he does not recall his conversation with Guthrie inthis regard other than that Guthrie told him he was re-placing Candevan. I credit Guthrie that he told Paquinthat the office work was to be his exclusive assignmentuntil he was caught up which took approximately 2months, that he would ask Paquin how he was doing andPaquin would say fine, giving no indication that he re-quired additional work, and further that it was not untilabout Paquin's final 2 weeks in the office, which wasafter the election, that Guthrie became aware thatPaquin had times during which he was not performingany duties.20Paquin admits that at some point he wastold that if he did not have anything to do he should askBarbara Phelps and Eunice Rockenfelder in inspectionassembly if they had paperwork he could do. He furtheradmits that he seldom did this even though, according tohim, he average about 2 days of free time during a week.Guthrie testified that, once the backlog was eliminated,the assigned office work required only 5 to 6 hours a dayand that all the other inspectors rotated to the office full-time were instructed to ask for additional work if neces-sary to complete an 8-hour day, and they did so.In all the circumstances, I conclude that Paquin prob-ably had not finished the filing backlog prior to the elec-tion and that, in any event, it was not until after the elec-tion that Guthrie became aware that Paquin had freetime. I further conclude that there is no evidence to es-tablish that the rotation program was instituted for dis-criminatory reasons and that the evidence is insufficientto establish either that the timing of Paquin's selectionfor rotation was discriminatory or that he was discrimin-atorily confined to the office in order to isolate him fromfellow employees, thereby inhibiting his union activity.Accordingly, I find that the General Counsel has notmet his burden of establishing that Paquin was reassignedto the office in violation of Section 8(a)(3) and (1) of theAct as alleged in the complaint.H. Conclusions as to the Discharge of Sherrie SanfordIt is undisputed that Sanford voluntarily resigned onJuly 28 to be effective as of August 3. I credit Dodson asto his conversations with Sanford of July 24 and 28. In'5 Although the complaint alleges that Paquin was assigned to a moreonerous job in which he was isolated from his fellow employees, it isclear, and Paquin admits, that the office assignment was not onerous.'O In discrediting Paquin's testimony that he was caught up with thefiling backlog in a couple of weeks, I note his tendency, as in the case ofwhen Guthrie told him of his reassignment, to slant his testimony in amanner most favorable to the General Counsel's position. I also note thatPaquin admits that he never told Guthrie that he needed additional work.On the other hand, I found Guthrie to be an honest, reliable witnesswhose testimony I credit.this regard I note that, on direct examination, Sanfordtestified that, when she complained to Dodson regardingTaylor's instructions, Dodson replied, "Well, we have todo things we don't like to do." Yet on cross-examinationafter being confronted with notes she had made as tothese conversations, Sanford admitted that Dodson toldher he would check with Taylor. I find this to be moreconsistent with Dodson's version of the conversationthan with Sanford's version. Further, Dodson was a mostimpressive witness whose demeanor on the witness standand manner of answering questions consistently con-veyed an effort to testify truthfully, even when his testi-mony was adverse to Respondent's position, such as con-cerning his conversation with Taylor regarding Taylor'sinstructions to Sanford and concerning Sanford's dutiesand authority.Further, it is not alleged that unlawful conduct was in-volved in Sanford's temporary assignment to the Oak-land facility. The complaint alleges that she was unlaw-fully discharged on September 2 and the General Coun-sel's brief propounds the issue as being "whether Re-spondent merely failed to place her in other employmentat the Sparks facility upon her return from Oakland be-cause there simply was nothing available for which shewould qualify or whether Respondent refused to placeher in other employment because of her opposition andantagonism to Taylor's unlawful method of combating anorganizing campaign."Respondent argues that Sanford acted in a confidentialcapacity to Dickey and Dodson, individuals who formu-late and determine Respondent's labor relations policy,and that therefore she was a confidential employee whois not entitled to the protection of the Act. In support ofthis argument, the Employer relies on Hendricks CountyRural Electric Membership Corporation v. N.L.R.B., 603F.2d 25, 28 (7th Cir. 1979), cert. granted 101 S.Ct. 1479(1981), and N.LR.B. v. Wheeling Electric Company, 444F.2d 783 (4th Cir. 1971). However, in the absence of aSupreme Court decision resolving the issue of the statusof confidential employees under the Act, I am bound bythe Board's law. Iowa Beef Packers, Inc, 144 NLRB 615(1963). The Board has long excluded confidential em-ployees from bargaining units and has consistently ap-plied a "labor nexus" standard in determining confiden-tial status. Under this standard, the Board considers asconfidential only those employees who "assist and act ina confidential capacity to persons who formulate, deter-mine and effectuate management policies in the field oflabor relations." Ford Motor Company, 66 NLRB 1317(1946). The B. F. Goodrich Company, 115 NLRB 722, 724(1956); Kleinberg, Kaplan, Wolff Cohen & Burrows P.C.,253 NLRB 450 (1980).The mere handling or typing of, or access to, confi-dential business or labor relations information is insuffi-cient to confer confidential status. The Board also looksto the confidentiality of the relationship between the em-ployee and persons who exercise the requisite managerialfunctions in the field of labor relations. Ernst & ErnstNational Warehouse, 228 NLRB 590 (1977); Los AngelesNew Hospital, 244 NLRB 960 (1979), enfd. 640 F.2d 1017(9th Cir. 1981). Here there is no contention that Sanford304 GROVE VALVE AND REGULATOR COMPANYworked in a confidential capacity at the time of, or im-mediately prior to, her discharge. Also, her enumeratedjob duties at the time of the incident which is the basisboth for the alleged violation of Section 8(aX1) of theAct and for the alleged unlawful motivation for her dis-charge were in the area of personnel rather than laborrelations. At the time, she had just begun working withTaylor and the record does not establish the requisiteconfidentiality in their relationship.Respondent relies heavily upon her alleged relation-ship with Dickey. Yet, whatever their working relation-ship may have been, there is no evidence that sheworked closely with Dickey concerning labor relationsmatters. Actually, apart from any inference one mightdraw from his title, the evidence is quite sparse as to hisinvolvement in labor relations matters. Certainly, the evi-dence as to both her duties and those of Dickey is insuf-ficient from which to infer that her function as clerk forthe industrial relations manager would necessarily in-volve her in a confidential relationship as to labor rela-tions matters with whomever happened to occupy thatposition. In this regard, I note that Sanford was not in-volved in the preparation, or typing, of any of the paper-work relating to the union organizing campaign or pree-lection matters.Accordingly, in all the circumstances, I find that shewas not a confidential employee at any time materialherein. Further, even if she were, a confidential employ-ee is entitled to the protection of the Act. HendricksCounty Rural Electric Membership Corporation, 236NLRB 1616 (1978); Los Angeles New Hospital, supra.Respondent's argument is more persuasive as to thelack of unlawful motivation for Sanford's discharge. San-ford admits that her thinking was openly expressed, andwell known, that Respondent's employees at the Sparksfacility did not need union representation and she sostated in her letter of resignation. She balked at ascer-taining whether applicants had worked in a union shopbecause she considered Taylor's expressed intent not tohire any applicants who had been so employed as beingunlawful and also unfair since many employees are re-quired to join a union in order to retain their jobs. Thisposition was expressed to both Taylor and Dodson priorto her submitting her resignation. If Respondent's hostil-ity to this position was so great as to motivate a refusalto find a job for her at the Sparks facility in September,after it had overwhelmingly won the election, I find itunlikely that Respondent would not seize on her resigna-tion in July, during the heighth of its election campaign,as the perfect way to rid itself of her. Yet Respondenttemporarily assigned her to a job in the Oakland plant.I credit Wilson that he did not definitely promise San-ford a job at the Sparks facility at the conclusion of herOakland assignment. She admits that he told her hecould not promise that she would return to personneland that he never told her that there was a specific jobavailable to which she could return. At the time of herresignation Dodson told Sanford that the matter of theunlawful screening on employees had been cleared upand Taylor's instructions to her remanded. WhereuponSanford said she could not work with Taylor. WhenDodson said no other positions were available, shehanded him her resignation. She never retracted this po-sition that she could not work with Taylor. Taylor wasstill industrial relations manager in September. Further,the quality control circle program was not instituteduntil sometime in November and she refused Dodson'soffer of a temporary filing position. The General Counseladduced no evidence that there were in fact any officepositions available that Sanford could have filled on Sep-tember 2 or 4. I do not find it so illogical that Dodsonnever considered offering her a plant production positionas to raise an inference of unlawful motivation. There isno evidence that a transfer from a salaried position to anhourly position was usual in Respondent's operations noris there any evidence that Sanford ever indicated duringher conversations with Wilson, or at any other time, thatshe would consider an hourly paid, nonoffice job in theplant.In all the circumstances, I conclude that the evidenceis insufficient to establish that Respondent failed to assignSanford to a job at the Sparks facility upon her returnfrom Oakland for an unlawful reason or for any reasonother than that asserted by Respondent-that there wasno position available at that time for which she wasqualified. Accordingly, I find that Respondent did notviolate Section 8(a)(Xl) and (3) of the Act by dischargingSanford as alleged in the consolidated complaint.IV. THE OBJECTIONSAs set forth above, the Union filed timely objectionsto the election. The Steelworkers objections are as fol-lows:1. The Employer, by its officials and agentsthreatened employees because of their support forPetitioner.2. The Employer, by its officials and agentspromised certain benefits to discourage employeesfrom supporting Petitioner.4. The Employer, by its officials and agentschanged the duties and working conditions of sup-porters of Petitioner to discourage support for Peti-tioner.5. The Employer, by its officials and agents spon-sored a free barbecue for employees, and awardedfree prizes to employees on August 27, 1980, within24 hours of the election, thus destroying the labora-tory conditions of the election.7. By the foregoing and other unlawful conduct,the Employer, by its officials and agents, destroyedthe necessary laboratory conditions and interferedwith the holding of a free and fair election amongthe Employer's employees August 28, 1980, andsuch unlawful conduct substantially and materiallyaffected the outcome of the election. Accordingly,the election must be set aside.305 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Machinists objections state:2'I. Commencing after June 11, 1980, the Employ-er established a new position at the Plant and select-ed the key day shift I.A.M. in-plant organizer to fillthat position, resulting in his loss of effectiveness.(See #1)223. Commencing after June 11, 1980, the Employ-er intimidated, threatened and coerced its employ-ees by mailing an official Company letter to the em-ployees' homes. (See #3)a ·a5. Commencing after June 11, 1980, the Employ-er in the person of Jack Watson, during a speech toa captive audience of his hourly employees [threat-ened and intimidated] the employees.6. Commencing after June 11, 1980, the Employ-er caused copies of a Memo dated August 18, 1980,which was directed to the salaried employees of theCompany to conspicuously appear in work areas ofemployees under Petition, resulting in again theirbeing threatened and intimidated. (See #6)8. Commencing after June 11, 1980, the Employ-er provided for the first time in its history "FreeEmployee Appreciation Day Bar-B-Q," two daysbefore the election, resulting in the attending em-ployees being given thousands of dollars worth ofFree Gifts. (See #8)10. On August 25, 1980, three (3) days prior tothe election, the Employer suspended MR. JOHNS. RICKETTS for five (5) days beginning onAugust 25, 1980, MR. RICKETTS was identified tothe Employer as a key I.A.M. Swing Shift In-PlantOrganizer.11. Commencing on June 11, 1980, the Employerbegan reevaluating hourly paid employees whoprior to that date and up to the date of the election,had been denied any pay raise resulting from theirpoor evaluations, the results of this "Change ofHeart" review provided numerous hourly employ-ees with pay increases prior to the Board election.12. The Regional Director of the 32nd Region,required in his letter of July 18, 1980, that, the Ex-celsior list to be filed timely must have been re-ceived by the 32nd Region on or before July 28,1980. The Excelsior list, in this matter, was receiveds1 Inadvertently, the Machinists objections and the Steelworkers par-tial withdrawal of its objections were not offered into evidence duringthe course of the hearing herein as part of the formal documents. Uponthe motion of the General Counsel, these documents are hereby receivedinto evidence as G.C. Exhs. 2(n) and 2(o), respectively.2" There is no explanation in the record of what is meant by the paren-thetical references contained in the Machinists objections.by the 32nd Region, at 11:17 a.m., August 1, 1980.I.A.M. Regional Office did not receive a copy ofList until August 4, 1980, as a result of late filingwith the Regional Director.I have found above that Respondent committed unfairlabor practices by threatening employees that if they se-lected either of the Unions as their collective-bargainingrepresentative an economic strike was inevitable and allstrikers would be immediately and permanently replaced,by threatening employees with sale of the plant, loss ofjobs, and plant closure if they selected either of theUnions as their collective-bargaining representative, andby the Employee Appreciation Day and raffle held onthe day prior to the election. Since the Steelworkers Ob-jections 1, 5, and 7 and the Machinists Objections 3, 6,and 8 are based, in whole or in part, on this conduct, Ishall recommend that the Steelworkers Objections 1, 5,and 7 and the Machinists Objections 3, 6, and 8 be sus-tained insofar as they are based on conduct directedtoward unit employees which I have heretofore found tobe violative of the Act.23Further, in view of mv conclu-sions above as to other alleged conduct, I shall recom-mend that the Steelworkers Objections 2 and 4 and theMachinists Objections 1, 5, 10, and II be overruled.With regard to the Machinists Objection 12 concern-ing the late receipt of the Excelsior list, the parties stipu-lated that the Excelsior list was due on July 28, but thatit was not received in the Regional Office until August 1and was received by the Machinists on August 4. Theparties further stipulated that on about July 25, JanaJarvis and Dodson prepared the Excelsior list so thatTaylor, who lives in San Francisco, could take the listwith him and mail it in San Francisco. By inadvertence,it was left at the plant. When Taylor arrived in SanFrancisco, he instructed a night superintendent to placethe envelope in the mail which was done at approximate-ly midnight on July 25. Thereafter, during the followingweek, Respondent was advised by the Regional Officethat the Excelsior list had not been received, whereuponanother copy of the Excelsior list was placed in the mail.Since Respondent mailed the list on July 25 which, evenconsidering the midnight mailing, was a minimum of 2days prior to the due date and, since the Union receivedthe list 24 days prior to the election, and in the absenceof an affirmative showing to the contrary, I find that theUnion was afforded sufficient opportunity to communi-cate with employees prior to the election. I thereforeconclude that the Employer substantially complied withthe requirements of the Excelsior rule. Accordingly, Irecommended that the Machinists Objection 12 be over-ruled.I have found above that certain conduct described inthe Steelworkers Objections 1, 5, and 7 and the Machin-ists Objections 3, 6, and 8 constitute unfair labor prac-tices which occurred within the critical period. I further'3 Although I found the threat of plant closure made by Taylor toSanford was violative of the Act, I do not find it to be objectionable con-duct which affected the result on the election since she was not in theunit and there is no evidence that she related the incident to other em-ployees.306 GROVE VALVE AND REGULATOR COMPANYfind that such conduct interfered with the exercise of theemployees' free and untrammelled choice in the electionheld on August 28, 1980. Accordingly, I recommend thatsaid election be set aside and that a new election be con-ducted at a time and place to be determined by the Re-gional Director.CONCI USIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Steelworkers and the Machinists each is a labororganization within the meaning of Section 2(5) of theAct.3. Respondent has interfered with, restrained, and co-erced employees in violation of Section 8(a)(1) of theAct by threatening employees with possible sale of theplant, loss of jobs, plant closure, and the inevitability of astrike and the immediate and permanent replacement ofall strikers if they selected either of the Unions as theircollective-bargaining representatives; and by sponsoringthe Employee Appreciation Day highlighted by a raffleof prizes of substantial value on the day preceding theelection.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5. As alleged in the Steelworkers Objections 1, 5, and7 and the Machinists Objections 3, 6, and 8, the aforesaidconduct of Respondent, which has been found to consti-tute unfair labor practices within the critical period, hasinterfered with the employees' exercise of a free and un-trammeled choice in the representation election held inCases 32-RC-1085 and 32-RC-1095 on August 28, 1980.6. The evidence does not establish that Respondent hasengaged in any unfair labor practices or objectionableconduct which affected the results of the election exceptas set forth above.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respond-ent cease and desist therefrom and take certain affirma-tive action in order to effectuate the purposes of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thisproceeding, and pursuant to Section 10(c) of the Act, Ihereby recommend the following:ORDER24The Respondent, Grove Valve and Regulator Compa-ny, Sparks, Nevada, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Threatening its employees with possible sale of itsplant, loss of jobs, plant closure, and the inevitability of a24 In the event no exc.ptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.strike resulting in the immediate and permanent replace-ment of all strikers, if they selected either of the Unionsas their collective-bargaining representative.(b) Sponsoring a day of food and entertainment includ-ing a raffle of prizes of substantial value, so as to induceemployees to withdraw or withhold their support from aunion.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed in the Act.2. Take the followihg affirmative action necessary toeffectuate the policies of the Act:(a) Post at its place of business in Sparks, Nevada,copies of the attached notice marked "Appendix."25Copies of said notice, on forms provided by the RegionalDirector for Region 32, after being duly signed by its au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 32, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the SteelworkerObjections 2 and 4 and the Machinists Objections 1, 5,10, 11, and 12 be overruled, that the Steelworkers Objec-tions 1, 5, and 7 and the Machinists Objections 3, 6, and8 be sustained and that the election held on August 28,1980, be set aside and a second election by secret ballotbe conducted among the employees in the appropriateunit at such time and manner as the Regional Directordeems appropriate.a5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which the parties were represented bytheir attorneys and presented evidence in support of theirrespective positions, it has been found that that we haveviolated the National Labor Relations Act in certain re-spects and we have been ordered to post this notice andto carry out its terms.The National Labor Relations Act gives all employ-ees the following rights:To organize themselvesTo form, join, or support unions307 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo bargain as a group through a representativethey chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activities.In recognition of these rights, we hereby notify ouremployees that:WE WILL NOT threaten employees with possiblesale of our plant, loss of jobs, or plant closure ifthey select a union as their collective-bargainingrepresentative.WE WILL NOT threaten employees with the inevi-tability of a strike and the immediate and permanentreplacement of all strikers if they select a union astheir collective-bargaining representative.WE WILL NOT sponsor an employee appreciationday of food and entertainment including a rafflewith prizes of substantial value, in a manner so as toinduce our employees to withdraw or withholdtheir support from a union.GROVE VALVE AND REGULATOR COMPA-NY308